

EXHIBIT 10.1


Execution Version






LGI HOMES, INC.
$300,000,000 6.875% Senior Notes due 2026
PURCHASE AGREEMENT
June 28, 2018
DEUTSCHE BANK SECURITIES INC.
WELLS FARGO SECURITIES, LLC
As Representatives of the
several Initial Purchasers listed
in Schedule 1 attached hereto


c/o Deutsche Bank Securities Inc.
60 Wall Street, 4th Floor
New York, New York 10005


c/o Wells Fargo Securities, LLC
301 S. College Street
Charlotte, North Carolina 28288


Ladies and Gentlemen:
LGI Homes, Inc., a Delaware corporation (the “Company”), and each of the
Company’s subsidiaries listed in Schedule 2-3 attached hereto (the “Guarantors”)
hereby confirm their agreement with you in your capacity as the representatives
(the “Representatives”) of the several parties listed in Schedule 1 attached
hereto (the “Initial Purchasers”), as set forth below.
Section 1.The Securities. Subject to the terms and conditions herein contained,
the Company proposes to issue and sell to the Initial Purchasers $300,000,000
aggregate principal amount of its 6.875% Senior Notes due 2026 (the “Notes”).
The payment of principal, premium, if any, and interest on the Notes will be
jointly, severally, fully and unconditionally guaranteed (collectively, the
“Guarantees”) on a senior unsecured basis by each of the Guarantors. The Notes
and the Guarantees are collectively referred to herein as the “Securities.” The
Securities will be issued by the Company and the Guarantors, as applicable,
pursuant to an indenture (the “Base Indenture”), to be dated as of the Closing
Date (defined below), by and among the Company, the Guarantors and Wilmington
Trust, National Association, as Trustee (the “Trustee”), as amended and
supplemented by the first supplemental indenture thereto (the “First
Supplemental Indenture”), to be dated as of the Closing Date, by and among the
Company, the Guarantors and the Trustee. The Base Indenture as amended and
supplemented by the First Supplemental Indenture is referred to herein as the
“Indenture.”
The sale of the Securities to the Initial Purchasers will be made without
registration of the Securities under the Securities Act of 1933, as amended, and
the rules and regulations promulgated thereunder (collectively, the “Act”) in
reliance upon exemptions from the registration requirements of the Act.




--------------------------------------------------------------------------------




In connection with the sale of the Securities, the Company and the Guarantors
have prepared a preliminary offering memorandum, dated June 21, 2018 (including
the information incorporated by reference therein, the “Preliminary
Memorandum”). As used herein, “Pricing Disclosure Package” shall mean the
Preliminary Memorandum, as supplemented or amended by the written communications
listed on Annex A hereto in the most recent form that has been prepared and
delivered by the Company to the Initial Purchasers in connection with their
solicitation of offers to purchase Notes prior to the time when sales of the
Notes were first made (the “Time of Execution”). Promptly after the Time of
Execution and in any event no later than the second Business Day following the
Time of Execution, the Company will prepare and deliver to each Initial
Purchaser a final offering memorandum (including the information incorporated by
reference therein, the “Final Memorandum”), which will consist of the
Preliminary Memorandum with such changes therein as are required to reflect the
information contained in the amendments or supplements listed on Annex A hereto.
The Company hereby confirms that it has authorized the use of the Pricing
Disclosure Package, the Final Memorandum and the Road Show Slides (defined
below) in connection with the offer and sale of the Securities by the Initial
Purchasers.
Section 2.Representations and Warranties. As of the Time of Execution and at the
Closing Date, each of the Company and the Guarantors, jointly and severally,
represents and warrants to and agrees with each of the Initial Purchasers as
follows (references in this Section 2 to the “Offering Memorandum” are to (i)
the Pricing Disclosure Package in the case of representations and warranties
made as of the Time of Execution and (ii) both the Pricing Disclosure Package
and the Final Memorandum in the case of representations and warranties made at
the Closing Date):
(a)    The Preliminary Memorandum, on the date thereof, did not contain any
untrue statement of a material fact or omit to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading. At the Time of Execution, the Pricing Disclosure
Package does not, and on the Closing Date, will not, and the Final Memorandum as
of its date and on the Closing Date, will not contain any untrue statement of a
material fact or omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided, however, that the Company and each of the
Guarantors makes no representation or warranty as to the information contained
in or omitted from the Pricing Disclosure Package and Final Memorandum, in
reliance upon and in conformity with information furnished in writing to the
Company by or on behalf of the Initial Purchasers through the Representatives
specifically for inclusion therein. The Company has not distributed or referred
to and will not distribute or refer to any written communications (as defined in
Rule 405 of the Act) that constitutes an offer to sell or solicitation of an
offer to buy the Securities (each such communication by the Company, the
Guarantors or their respective agents and representatives (other than the
Pricing Disclosure Package and Final Memorandum) an “Issuer Written
Communication”) other than the Pricing Disclosure Package, the Final Memorandum
and the electronic road show slide presentation made available to investors (the
“Road Show Slides”). Any information in an Issuer Written Communication that is
not otherwise included in the Pricing Disclosure Package and the Final
Memorandum does not conflict with the Pricing Disclosure Package or the Final
Memorandum and, each Issuer Written Communication, when taken together with the
Pricing Disclosure Package does not at the Time of Execution and when taken
together with the Final Memorandum at the Closing Date, will not, contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.
(b)    As of the Closing Date, the Company will have the authorized, issued and
outstanding capitalization set forth in the Offering Memorandum under the
heading “Capitalization”;



--------------------------------------------------------------------------------




all of the subsidiaries of the Company are listed in Schedule 2-1 attached
hereto (each, a “Subsidiary” and collectively, the “Subsidiaries”). All of the
outstanding shares of capital stock of the Company have been, and as of the
Closing Date will be, duly authorized and validly issued, are fully paid and
non-assessable and were not issued in violation of any preemptive or similar
rights; all of the outstanding shares of capital stock of the Company will be
free and clear of all liens, encumbrances, equities and claims or restrictions
on transferability (other than those imposed by the Act and the securities or
“Blue Sky” laws of certain jurisdictions) or voting.
(c)    The Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Delaware, with
requisite corporate power and authority to own or lease its properties and
conduct its business as described in the Offering Memorandum. Each Guarantor has
been duly organized and is validly existing as a corporation, limited liability
company or other similar entity in good standing under the laws of the
jurisdiction of its organization, with requisite corporate, limited liability or
other power and authority to own or lease its properties and conduct its
business as described in the Offering Memorandum. Each Subsidiary of the Company
that is a “significant subsidiary” pursuant to the definition contained in Rule
1-02(w) of Regulation S-X under the Act (each, a “Significant Subsidiary” and
collectively, the “Significant Subsidiaries”) is listed in Schedule 2-2 attached
hereto and has been duly organized and is validly existing as a corporation,
limited liability company or other similar entity in good standing under the
laws of the jurisdiction of its organization, with requisite corporate, limited
liability or other power and authority to own or lease its properties and
conduct its business as described in the Offering Memorandum. The Company and
each of the Guarantors and the Significant Subsidiaries are duly qualified to
transact business in all jurisdictions in which the conduct of their business
requires such qualification except where the failure to be so qualified would
not (i) have, individually or in the aggregate, a material adverse effect on the
earnings, business, management, properties, assets, rights, operations,
condition (financial or otherwise) or prospects of the Company and its
Subsidiaries taken as a whole or (ii) prevent the consummation of the
transactions contemplated hereby (the occurrence of any such effect or any such
prevention described in the foregoing clauses (i) and (ii) being referred to as
a “Material Adverse Effect”). The outstanding shares of capital stock or other
equity interests of each of the Guarantors and the Significant Subsidiaries have
been duly authorized and validly issued, are fully paid (in the case of any
limited liability company, to the extent required under the relevant limited
liability company agreement or operating agreement, as the case may be) and
non-assessable (except as such nonassessability may be affected by certain
sections of the Limited Liability Company Act or other statute under which such
Guarantor or Significant Subsidiary is organized) and are free and clear of all
liens, encumbrances and equities and claims; and there are no outstanding
options, warrants or other rights to purchase, agreements or other obligations
to issue or other rights to convert any obligations into shares of capital stock
or other equity interests in the Guarantors or the Significant Subsidiaries.
(d)    The Company has all requisite corporate power and authority to execute,
deliver and perform each of its obligations under the Notes. The Notes, when
issued, will be in the form contemplated by the Indenture. The Notes have been
duly and validly authorized by the Company and, when executed by the Company,
authenticated by the Trustee in accordance with the provisions of the Indenture
and delivered to and paid for by the Initial Purchasers in accordance with the
terms of this Agreement, will constitute valid and legally binding obligations
of the Company, entitled to the benefits of the Indenture, and enforceable
against the Company in accordance with their terms, except that the enforcement
thereof may be subject to (i) bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium or other similar laws now or hereafter in effect
relating to creditors’ rights generally, and (ii) general principles of equity
and the discretion of the court before which



--------------------------------------------------------------------------------




any proceeding therefor may be brought (collectively, the “Enforceability
Exceptions”). Each of the Guarantors has all requisite corporate, limited
liability or other power and authority to execute, deliver and perform its
obligations under the Guarantees. The Guarantees have been duly and validly
authorized by each of the Guarantors and, when the Guarantees are executed by
each Guarantor and the Notes are duly executed and authenticated by the Trustee,
issued and delivered in accordance with the provisions of the Indenture and paid
for as provided herein and when the Indenture has been duly executed and
delivered, will constitute valid and legally binding obligations of each of the
Guarantors, enforceable against each of the Guarantors, and entitled to the
benefits of the Indenture, in accordance with their terms, except that the
enforcement thereof may be subject to the Enforceability Exceptions.
(e)    Each of the Company and the Guarantors has all requisite corporate,
limited liability or other power and authority to execute, deliver and perform
its obligations under the Base Indenture and the First Supplemental Indenture.
The Base Indenture and the First Supplemental Indenture have been duly and
validly authorized by the Company and each of the Guarantors and, when executed
and delivered by the Company and each of the Guarantors (assuming the due
authorization, execution and delivery by the Trustee), will each constitute a
valid and legally binding agreement of the Company and each of the Guarantors,
enforceable against the Company and each of the Guarantors in accordance with
their terms, except that the enforcement thereof may be subject to the
Enforceability Exceptions.
(f)    The execution and delivery of, and the performance by the Company and
each of the Guarantors of their respective obligations under, this Agreement has
been duly and validly authorized by all necessary corporate, limited liability
or other action on the part of the Company and each of the Guarantors, and this
Agreement has been duly executed and delivered by the Company and each of the
Guarantors.
(g)    Each approval, consent, order, authorization, designation, declaration or
filing by or with any regulatory, administrative or other governmental body
necessary in connection with the execution, delivery and performance by the
Company and the Guarantors of this Agreement and the Indenture, the issuance and
sale by the Company and the Guarantors of the Securities to the Initial
Purchasers has been obtained or made and is in full force and effect, except as
may be required under state securities or “Blue Sky” laws in connection with the
purchase and resale of the Securities by the Initial Purchasers.
(h)    Neither the Company, any of the Guarantors nor any of the Significant
Subsidiaries is or, with the giving of notice or lapse of time or both, will be,
(i) in violation of its certificate of incorporation or formation, articles of
incorporation or organization, charter, by-laws, limited liability company
agreement, partnership agreement or other organizational documents, as
applicable, (ii) in violation of or in default under any agreement, lease,
contract, indenture or other instrument or obligation to which it is a party or
by which it, or any of its properties, is bound or (iii) in violation of any
law, order, rule or regulation, judgment, order, writ or decree applicable to
the Company, any of the Guarantors or any of the Significant Subsidiaries of any
court or of any government, regulatory body or administrative agency or other
governmental body having jurisdiction over the Company, any Guarantor or any
Significant Subsidiary, or any of their properties or assets, except in the case
of clauses (ii) and (iii), for such violations or defaults as would not,
individually or in the aggregate, have a Material Adverse Effect. The execution,
delivery and performance by the Company and each of the Guarantors of this
Agreement, the Base Indenture, the First Supplemental Indenture, the Notes and
the Guarantees, as applicable, and the consummation



--------------------------------------------------------------------------------




by the Company and the Guarantors of the transactions contemplated hereby and
thereby (including, without limitation, the issuance and sale of the Securities
to the Initial Purchasers) will not conflict with or result in a breach of any
of the terms or provisions of, or constitute a default under, (i) any indenture,
mortgage, deed of trust or other agreement or instrument to which the Company,
any Guarantor or any Significant Subsidiary is a party or by which the Company,
any Guarantor or any Significant Subsidiary or any of their respective
properties is bound, (ii) the certificate of incorporation or formation,
articles of incorporation or organization, charter, by-laws, limited liability
company agreement, partnership agreement or other organizational documents, as
applicable, of the Company or any Guarantor or (iii) any law, order, rule or
regulation, judgment, order, writ or decree applicable to the Company, any
Guarantor or any Significant Subsidiary of any court or of any government,
regulatory body or administrative agency or other governmental body having
jurisdiction over the Company, any Guarantor or any Significant Subsidiary, or
any of their properties or assets, except in the case of clauses (i) and (iii)
to the extent the same would not, individually or in the aggregate, have a
Material Adverse Effect.
(i)    The audited consolidated financial statements of the Company and its
Subsidiaries, together with related notes and schedules included or incorporated
by reference in the Offering Memorandum, comply in all material respects with
the applicable requirements of the Act and present fairly the financial position
and the results of operations and cash flows of the Company at the indicated
dates and for the indicated periods. Such financial statements and related
schedules have been prepared in accordance with United States generally accepted
principles of accounting (“GAAP”), consistently applied throughout the periods
involved, except as disclosed therein, and all adjustments necessary for a fair
presentation of results for such periods have been made. The summary historical
financial and other data included or incorporated by reference in the Offering
Memorandum present fairly the information shown therein and such data has been
compiled on a basis consistent with the financial statements presented therein
and the books and records of the Company. The Company does not have any material
liabilities or obligations, direct or contingent (including any off-balance
sheet obligations or any “variable interest entities” (within the meaning of
Financial Accounting Standards Board Interpretation No. 46) where the Company or
any of its Subsidiaries has been determined to be the primary beneficiary), not
described in the Offering Memorandum. There are no financial statements
(historical or pro forma) that are required to be included in a prospectus
pursuant to the Act that are not included or incorporated by reference in the
Offering Memorandum. The interactive data in eXtensible Business Reporting
Language included or incorporated by reference in the Offering Memorandum fairly
presents the information called for in all material respects and has been
prepared in accordance with the Securities and Exchange Commission’s (the
“Commission”) rules and guidelines applicable thereto.
(j)    Ernst & Young LLP is an independent registered public accounting firm
with respect to the Company within the meaning of the Act and the Public Company
Accounting Oversight Board (United States) as required by the Act.
(k)    The Company is in compliance with the provisions of the Sarbanes-Oxley
Act of 2002, as amended, and the rules and regulations promulgated by the
Commission and The NASDAQ Global Select Market thereunder currently applicable
to the Company. As of the date hereof, there were no outstanding personal loans
made, directly or indirectly, by the Company to any director or executive
officer of the Company.
(l)    Except as described in the Offering Memorandum, there is no legal,
governmental, administrative or regulatory investigation, action, suit, claim or
proceeding pending or, to the



--------------------------------------------------------------------------------




knowledge of the Company, threatened against the Company or any of its
Subsidiaries, or to which any property of the Company or its Subsidiaries is, or
to the knowledge of the Company, would reasonably be expected to be, subject,
before any court or regulatory or administrative agency or otherwise which if
determined adversely to the Company or any of its Subsidiaries would,
individually or in the aggregate, have a Material Adverse Effect, or that seeks
to restrain, enjoin or prevent the consummation of or otherwise challenge the
issuance or sale of the Securities to be sold hereunder. There are no current or
pending legal, governmental, administrative or regulatory investigations,
actions, suits, claims or proceedings that are required to be described in a
prospectus pursuant to the Act that are not described in the Offering
Memorandum. There are no statutes, regulations or contracts or other documents
that are required to be described in a prospectus pursuant to the Act that are
not described in the Offering Memorandum.
(m)    Except as would not, individually or in the aggregate, have a Material
Adverse Effect, the Company and its Subsidiaries (i) hold all licenses,
registrations, certificates and permits from governmental authorities
(collectively, “Governmental Licenses”) which are necessary to the conduct of
their business, (ii) are in compliance with the terms and conditions of all
Governmental Licenses, and all Governmental Licenses are valid and in full force
and effect, and (iii) have not received any written or other notice of
proceedings relating to the revocation or modification of any Governmental
License.
(n)    Since the date of the most recent financial statements of the Company and
its Subsidiaries included or incorporated by reference in the Offering
Memorandum, (i) there has not been any event, occurrence or development which
reasonably could give rise to a Material Adverse Effect, (ii) there has not been
any material transaction entered into or any material transaction that is
probable of being entered into by the Company, any of the Guarantors or any of
the Significant Subsidiaries, other than transactions in the ordinary course of
business or changes or transactions described in the Offering Memorandum, as
each may be amended or supplemented, and (iii) neither the Company, any of the
Guarantors nor any of the Significant Subsidiaries has sustained any loss or
interference with its business that is material to the Company and its
Subsidiaries taken as a whole and that is either from fire, explosion, flood or
other calamity, whether or not covered by insurance, or from any labor
disturbance or dispute or any action, order or decree of any court or arbitrator
or governmental or regulatory authority, except in each case as otherwise
described in the Offering Memorandum.
(o)    The Company, each of the Guarantors and each of the Significant
Subsidiaries (i) have filed all material U.S. federal, state and local tax
returns which have been required to be filed and (ii) have paid all taxes
indicated by such returns and all assessments received by them or any of them to
the extent that such taxes have become due and are not being contested in good
faith and for which an adequate reserve or accrual has been established in
accordance with GAAP. All tax liabilities have been adequately provided for in
the financial statements of the Company, and the Company does not know of any
actual or proposed additional material tax assessments.
(p)    The statistical, industry-related and market-related data included or
incorporated by reference in the Offering Memorandum are based on or derived
from sources which the Company and the Guarantors reasonably and in good faith
believe are reliable and accurate, and to the extent prepared by them, such
Company, Guarantors and Significant Subsidiaries’ data agree with the sources
from which they are derived.



--------------------------------------------------------------------------------




(q)    The operations of the Company and its Subsidiaries are and have been
conducted at all times in compliance with applicable financial record-keeping
and reporting requirements, including those of the Bank Secrecy Act, as amended
by Title III of the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001 (USA PATRIOT
Act), the Currency and Foreign Transactions Reporting Act of 1970, as amended,
the applicable money laundering statutes of jurisdictions where the Company and
its Subsidiaries conduct business, the applicable rules and regulations
thereunder and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any governmental agency (collectively, the “Money
Laundering Laws”), and no action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Company
or any of its Subsidiaries with respect to the Money Laundering Laws is pending
or, to the knowledge of the Company, threatened.
(r)    Neither the Company nor any of its Subsidiaries nor, to the knowledge of
the Company, any director, officer, agent, employee, affiliate or representative
of the Company or any of its Subsidiaries is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury (“OFAC”) or any similar sanctions imposed by any
other body, governmental or other, to which the Company or any of its
Subsidiaries is subject (collectively, “other economic sanctions”) nor is the
Company or any of its Subsidiaries located, organized or resident in a country
or territory that is the subject of U.S. sanctions administered by OFAC or other
economic sanctions; and the Company will not directly or indirectly use the
proceeds of the offering and sale of the Securities contemplated hereunder, or
lend, contribute or otherwise make available such proceeds to any Subsidiary,
joint venture partner or other person or entity or country or territory that is
the subject of U.S. sanctions administered by OFAC or other economic sanctions
or, for the purpose of financing the activities of any person currently subject
to any U.S. sanctions administered by OFAC or other economic sanctions.
(s)    Neither the Company nor any of its Subsidiaries nor any director,
officer, agent, employee, affiliate or other person associated with or acting on
behalf of the Company or any of its Subsidiaries: (i) has used any corporate
funds for any unlawful contribution, gift, entertainment or other unlawful
expense relating to political activity; (ii) has made any direct or indirect
unlawful contribution or payment to any official of, or candidate for, or any
employee of, any federal, state or foreign office from corporate funds; (iii)
has made any bribe, unlawful rebate, payoff, influence payment, kickback or
other unlawful payment; or (iv) is aware of or has taken any action, directly or
indirectly, that would result in a violation by such persons of the OECD
Convention on Combating Bribery of Foreign Public Officials in International
Business Transactions, the Foreign Corrupt Practices Act of 1977, as amended,
and the rules and regulations thereunder (collectively, the “FCPA”) or any
similar law or regulation to which the Company, any of its Subsidiaries, any
director, officer, agent, employee, affiliate or other person associated with or
acting on behalf of the Company or any of its Subsidiaries is subject. The
Company, the Subsidiaries and their affiliates have each conducted their
businesses in compliance with the FCPA and any applicable similar law or
regulation and have instituted and maintain policies and procedures designed to
ensure, and which are reasonably expected to continue to ensure, continued
compliance therewith.
(t)    The Company, each of the Guarantors and each of the Significant
Subsidiaries have good and marketable title to all of the properties and assets
reflected in the consolidated financial statements described hereinabove or in
the Offering Memorandum, subject to no lien, mortgage, pledge, charge or
encumbrance of any kind except those reflected in such financial statements or
described in the Offering Memorandum or which (i) do not materially interfere
with the use made



--------------------------------------------------------------------------------




and proposed to be made of such property by the Company, the Guarantors and the
Significant Subsidiaries or (ii) would not, individually or in the aggregate,
have a Material Adverse Effect. The Company, the Guarantors and the Significant
Subsidiaries occupy their leased properties under valid and binding leases
(subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability relating to or affecting
creditors’ rights and to general equity principles) conforming in all material
respects to the description thereof set forth in the Offering Memorandum.
(u)    Except in each case as otherwise described in the Offering Memorandum:
(i) the Company and each Significant Subsidiary have complied and are in
compliance, in all material respects, with all applicable federal, state, local,
foreign and international laws (including the common law), statutes, rules,
regulations, orders, judgments, decrees or other legally binding requirements of
any court, administrative agency or other governmental authority relating to
pollution or to the protection of the environment, natural resources or human
health or safety, or to the manufacture, use, generation, treatment, storage,
disposal, release or threatened release of hazardous or toxic substances,
pollutants, contaminants or wastes, or the arrangement for such activities
(“Environmental Laws”); (ii) the Company and each Significant Subsidiary have
obtained and are in compliance, in all material respects, with all permits,
licenses, authorizations or other approvals required of them under Environmental
Laws to conduct their respective businesses and are not subject to any action to
revoke, terminate, cancel, limit, amend or appeal any such permits, licenses,
authorizations or approvals; (iii) neither the Company nor any Significant
Subsidiary is a party to any judicial or administrative proceeding (including a
notice of violation) under any Environmental Laws (A) to which a governmental
authority is also a party and which involves potential monetary sanctions,
unless it could reasonably be expected that such proceeding will result in
monetary sanctions of less than $100,000, or (B) which is otherwise material;
and no such proceeding, in each case, has been threatened in writing or is known
by the Company or by any Significant Subsidiary to be contemplated; (iv) neither
the Company nor any Significant Subsidiary has received notice or is otherwise
aware of any pending or threatened material claim or potential liability under
Environmental Laws in respect of its past or present business, operations
(including the disposal of hazardous substances at any off-site location),
facilities or real property (whether owned, leased or operated) or on account of
any predecessor or any person whose liability under any Environmental Laws it
has agreed to assume; and neither the Company nor any Significant Subsidiary is
aware of any facts or conditions that could reasonably be expected to give rise
to any such claim or liability; and (v) neither the Company nor any Significant
Subsidiary is aware of any matters regarding compliance with existing or
reasonably anticipated Environmental Laws, or with any liabilities or other
obligations under Environmental Laws (including asset retirement obligations),
that could reasonably be expected to have a material effect on the capital
expenditures, earnings or competitive position of the Company and its
Subsidiaries.
(v)    No material labor disturbance by or dispute with employees of the
Company, any of the Guarantors or any of the Significant Subsidiaries exists or,
to the knowledge of the Company, is contemplated or threatened.
(w)    The Company, each of the Guarantors and each of the Significant
Subsidiaries carry, or are covered by, insurance, from insurers of recognized
financial responsibility, in such amounts and covering such risks as is adequate
for the conduct of their respective businesses and the value of their respective
properties and as is prudent and customary for companies engaged in similar
businesses; neither the Company, any of the Guarantors nor any of the
Significant Subsidiaries have been refused any coverage under insurance policies
sought or applied for; and the Company, the



--------------------------------------------------------------------------------




Guarantors and the Significant Subsidiaries have no reason to believe that they
will not be able to renew their existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue their respective businesses at a cost that would not,
individually or in the aggregate, have a Material Adverse Effect.
(x)    (i) Each “employee benefit plan” (within the meaning of Section 3(3) of
the Employee Retirement Income Security Act of 1974, as amended, including the
regulations and published interpretations thereunder (“ERISA”)) for which the
Company or any member of its “Controlled Group” (defined as any organization
that is a member of a controlled group of corporations within the meaning of
Section 414 of the Internal Revenue Code of 1986, as amended (the “Code”)) would
have liability (each a “Plan”) is in compliance in all material respects with
all presently applicable statutes, rules and regulations, including ERISA and
the Code; (ii) with respect to each Plan subject to Title IV of ERISA (A) no
“reportable event” (as defined in Section 4043 of ERISA or the regulations
issued thereunder) has occurred for which the Company or any member of its
Controlled Group would have any liability; and (B) neither the Company nor any
member of its Controlled Group has incurred or expects to incur liability under
Title IV of ERISA (other than for contributions to the Plan or premiums payable
to the Pension Benefit Guaranty Corporation, in each case in the ordinary course
and without default); (iii) no Plan which is subject to Section 412 of the Code
or Section 302 of ERISA has failed to satisfy the minimum funding standard
within the meaning of such sections of the Code or ERISA, whether or not waived;
and (iv) to the knowledge of the Company, each Plan that is intended to be
qualified under Section 401(a) of the Code is so qualified and nothing has
occurred, whether by action or by failure to act, which would cause the loss of
such qualification.
(y)    The Company maintains a system of “internal control over financial
reporting” (as defined in Rule 13a-15(f) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) that covers the Company and the Significant
Subsidiaries and that complies with the requirements of the Exchange Act, and
has been designed by, or under the supervision of, its principal executive and
principal financial officers, or persons performing similar functions, to
provide reasonable assurance regarding the reliability of financial reporting
and the preparation of financial statements for external purposes in accordance
with GAAP, including, but not limited to, internal accounting controls
sufficient to provide reasonable assurance that: (i) transactions are executed
in accordance with management’s general or specific authorization; (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain accountability for assets;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; and (iv) the recorded accountability for assets is
compared with existing assets at reasonable intervals and appropriate action is
taken with respect to any differences. There are no material weaknesses in the
Company’s internal control over financial reporting, and there has been no
change in internal control over financial reporting that has materially
affected, or is reasonably likely to materially affect, the Company’s internal
control over financial reporting since the date of the most recent financial
statements of the Company and its Subsidiaries included or incorporated by
reference in the Offering Memorandum. The Company’s auditors and the Audit
Committee of the Board of Directors of the Company have been advised of: (i) all
significant deficiencies and material weaknesses in the design or operation of
internal control over financial reporting which have adversely affected or are
reasonably likely to adversely affect the Company’s ability to record, process,
summarize and report financial information; and (ii) any fraud, whether or not
material, that involves management or other employees who have a significant
role in the Company’s internal controls over financial reporting.



--------------------------------------------------------------------------------




(z)    The Company has established and maintains “disclosure controls and
procedures” (as defined in Rules 13a-14(c) and 15d-14(c) under the Exchange
Act); the Company’s “disclosure controls and procedures” are reasonably designed
to ensure that all information (both financial and non-financial) required to be
disclosed by the Company in the reports that it files or submits under the
Exchange Act is recorded, processed, summarized and reported within the time
periods specified in the rules and regulations under the Exchange Act, and that
all such information is accumulated and communicated to the Company’s management
as appropriate to allow timely decisions regarding required disclosure and to
make the certifications of the Chief Executive Officer and Chief Financial
Officer of the Company required under the Exchange Act with respect to such
reports.
(aa)    The Company and its Subsidiaries own or possess the right to use all
material patents, inventions, trademarks, trade names, service marks, logos,
trade dress, designs, data, database rights, Internet domain names, rights of
privacy, rights of publicity, copyrights, works of authorship, license rights,
trade secrets, know-how and proprietary information (including unpatented and
unpatentable proprietary or confidential information, inventions, systems or
procedures) and other industrial property and intellectual property rights, as
well as related rights, such as the right to sue for all past, present and
future infringements or misappropriations of any of the foregoing, and
registrations and applications for registration of any of the foregoing
(collectively, “Intellectual Property”) necessary to conduct their business as
presently conducted and currently contemplated to be conducted in the future.
Neither the Company, any of the Guarantors nor any of the Significant
Subsidiaries, whether through their respective products and services or the
conduct of their respective businesses, has infringed, misappropriated,
conflicted with or otherwise violated, or is currently infringing,
misappropriating, conflicting with or otherwise violating, and none of the
Company, the Guarantors or the Significant Subsidiaries have received any
communication or notice of infringement of, misappropriation of, conflict with
or violation of, any Intellectual Property of any other person or entity.
Neither the Company, any of the Guarantors nor any of the Significant
Subsidiaries has received any communication or notice alleging that by
conducting their business as set forth in the Offering Memorandum, such parties
would infringe, misappropriate, conflict with, or violate, any of the
Intellectual Property of any other person or entity. The Company knows of no
infringement, misappropriation or violation by others of Intellectual Property
owned by or licensed to the Company, the Guarantors or the Significant
Subsidiaries. The Company, the Guarantors and the Significant Subsidiaries have
taken all reasonable steps necessary to secure their interests in such
Intellectual Property from their employees and contractors and to protect the
confidentiality of all of their confidential information and trade secrets.
(bb)    None of the Intellectual Property or technology (including information
technology and outsourced arrangements) employed by the Company, the Guarantors
or the Significant Subsidiaries has been obtained or is being used by the
Company, the Guarantors or the Significant Subsidiaries in violation of any
contractual obligation binding on the Company, any of the Guarantors or any of
the Significant Subsidiaries or any of their respective officers, directors or
employees or otherwise in material violation of the rights of any persons. The
Company, the Guarantors and the Significant Subsidiaries own or have a valid
right to access and use all computer systems, networks, hardware, software, data
and databases, websites, and equipment used to process, store, maintain and
operate data, information, and functions used in connection with the business of
the Company, the Guarantors and the Significant Subsidiaries (the “Company IT
Systems”). The Company IT Systems are adequate for, and operate and perform in
all material respects as required in connection with, the operation of the
business of the Company, the Guarantors and the Significant Subsidiaries as
currently conducted, except as would not, individually or in the aggregate,
reasonably be expected



--------------------------------------------------------------------------------




to have a Material Adverse Effect. The Company, the Guarantors and the
Significant Subsidiaries have implemented commercially reasonable backup,
security and disaster recovery technology consistent in all material respects
with applicable regulatory standards and customary industry practices. The
Company, the Guarantors and the Significant Subsidiaries have not experienced,
and are not aware of, any cyber-attack, security breach, unauthorized access or
other similar compromise to the Company IT Systems, which attack, breach,
unauthorized access or similar compromise could have financial, legal or
reputational consequences that are material to the Company and its Subsidiaries
taken as a whole. Except as would not, individually or in the aggregate, have a
Material Adverse Effect, the Company, the Guarantors and the Significant
Subsidiaries are presently in compliance with all applicable laws or statutes
and all judgments, orders, rules and regulations of any court or arbitrator or
governmental or regulatory authority, internal policies and contractual
obligations relating to the privacy and security of Company IT Systems and to
the protection of the Company IT Systems from unauthorized use, access,
misappropriation or modification.  
(cc)    Neither the Company, any Guarantor nor any Significant Subsidiary is or,
after giving effect to the offering and sale of the Securities contemplated
hereunder and the application of the net proceeds therefrom as described in the
Offering Memorandum, will be required to register as an “investment company” or
an entity “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, and the rules and regulations of the
Commission thereunder (collectively, the “1940 Act”).
(dd)    The Notes, the Guarantees and the Indenture will conform in all material
respects to the descriptions thereof in the Offering Memorandum.
(ee)    Immediately after the consummation of the transactions contemplated by
this Agreement, the fair value and present fair saleable value of the assets of
each of the Company and its Subsidiaries (each on a consolidated basis) will
exceed the sum of its stated liabilities and identified contingent liabilities;
none of the Company or its Subsidiaries (each on a consolidated basis) is, nor
will any of the Company or its Subsidiaries (each on a consolidated basis) be,
after giving effect to the execution, delivery and performance of this
Agreement, and the consummation of the transactions contemplated hereby, (i)
left with unreasonably small capital with which to carry on its business as it
is proposed to be conducted, (ii) unable to pay its debts (contingent or
otherwise) as they mature or (iii) otherwise insolvent.
(ff)    None of the Company, the Subsidiaries or any of their respective
Affiliates (as defined in Rule 501(b) of Regulation D under the Act (“Regulation
D”)) has directly, or through any agent, (i) sold, offered for sale, solicited
offers to buy or otherwise negotiated in respect of, any “security” (as defined
in the Act) that is or could be integrated with the sale of the Securities in a
manner that would require the registration under the Act of the offer and sale
of the Securities in the manner contemplated by this Agreement or (ii) engaged
in any form of general solicitation or general advertising (as those terms are
used in Regulation D) in connection with the offering of the Securities or in
any manner involving a public offering within the meaning of Section 4(a)(2) of
the Act. Assuming the accuracy of the representations and warranties of the
Initial Purchasers in Section 8 hereof, it is not necessary in connection with
the offer, sale and delivery of the Securities to the Initial Purchasers, in the
manner contemplated by this Agreement, to register any of the Securities under
the Act or to qualify the Indenture under the Trust Indenture Act of 1939, as
amended (“TIA”).
(gg)    No securities of the Company or any Subsidiary are of the same class
(within the meaning of Rule 144A under the Act) as the Securities and listed on
a national securities exchange



--------------------------------------------------------------------------------




registered under Section 6 of the Exchange Act, or quoted in a U.S. automated
inter-dealer quotation system.
(hh)    Neither the Company nor, to the knowledge of the Company, any of its
affiliates, has taken or will take, directly or indirectly, any action designed
to cause or result in, or which has constituted or which might reasonably be
expected to constitute, the stabilization or manipulation of the price of the
Securities.
(ii)    None of the Company, the Subsidiaries, any of their respective
Affiliates or any person acting on its or their behalf (other than the Initial
Purchasers) has engaged in any directed selling efforts (as that term is defined
in Regulation S under the Act (“Regulation S”)) with respect to the Securities;
the Company, the Subsidiaries and their respective Affiliates and any person
acting on its or their behalf (other than the Initial Purchasers) have complied
with the offering restrictions requirement of Regulation S.
(jj)    The documents (or portions thereof) incorporated by reference in the
Offering Memorandum, when they were or are filed with the Commission, complied
or will comply when so filed as to form in all material respects with the
applicable requirements of the Exchange Act and the rules and regulations of the
Commission thereunder.
Any certificate signed by any officer of the Company, any Guarantor or any
Significant Subsidiary and delivered to any Initial Purchaser or to counsel for
the Initial Purchasers shall be deemed a joint and several representation and
warranty by the Company, each of the Guarantors and each of the Significant
Subsidiaries to each Initial Purchaser as to the matters covered thereby.
Section 3.Purchase, Sale and Delivery of the Notes.
(a)On the basis of the representations, warranties, agreements and covenants
herein contained and subject to the terms and conditions herein set forth, the
Company agrees to issue and sell to the Initial Purchasers, and the Initial
Purchasers, acting severally and not jointly, agree to purchase the Notes in the
respective amounts set forth in Schedule 1 attached hereto from the Company at
98.75% of their principal amount. The Company and the Initial Purchasers
acknowledge and agree that the compensation to be paid to Builder Advisor Group,
LLC by the Company pursuant to Section 4(a) of that certain Services Agreement,
dated as of January 20, 2014, by and between the Company and its affiliates and
Builder Advisor Group, LLC shall be paid out of the gross spread.
(b)The Company will deliver against payment of the purchase price the Securities
to be purchased by the Initial Purchasers hereunder and to be offered and sold
by the Initial Purchasers in reliance on Regulation S (the “Regulation S
Securities”) in the form of one or more permanent global securities in
registered form without interest coupons (the “Regulation S Global Securities”)
which will be deposited with the Trustee as custodian for The Depository Trust
Company (“DTC”) for the respective accounts of the DTC participants for the
Euroclear System (“Euroclear”), and Clearstream Banking, société anonyme
(“Clearstream, Luxembourg”) and registered in the name of Cede & Co., as nominee
for DTC. The Company will deliver against payment of the purchase price the
Securities to be purchased by the Initial Purchasers hereunder and to be offered
and sold by the Initial Purchasers in reliance on Rule 144A under the Securities
Act (the “144A Securities”) in the form of one or more permanent global
securities in definitive form without interest coupons (the “Restricted Global
Securities”) which will be deposited with the Trustee as custodian for DTC and
registered in the name of Cede & Co., as nominee for DTC. The Regulation S
Global Securities and the Restricted Global Securities shall be assigned
separate CUSIP numbers. The Restricted Global



--------------------------------------------------------------------------------




Securities shall include the legend regarding restrictions on transfer set forth
under “Notice to Investors” in the Final Memorandum. Until the termination of
the distribution compliance period (as defined in Regulation S) with respect to
the offering of the Securities, interests in the Regulation S Global Securities
may only be held by DTC participants for Euroclear and Clearstream, Luxembourg.
Interests in any permanent global Securities will be held only in book-entry
form through Euroclear, Clearstream, Luxembourg or DTC, as the case may be,
except in the limited circumstances described in the Final Memorandum.
(c)Payment for the Regulation S Securities and the 144A Securities shall be made
by or on behalf of the Initial Purchasers by wire transfer (same day funds), to
such account or accounts as the Company shall specify prior to the Closing Date,
or by such means as the parties hereto shall agree prior to the Closing Date, at
the offices of Cahill Gordon & Reindel LLP, 80 Pine Street, New York, New York
at 10:00 A.M., New York time, on July 6, 2018, or at such other place, time or
date as the Initial Purchasers, on the one hand, and the Company, on the other
hand, may agree upon, such time and date of delivery against payment being
herein referred to as the “Closing Date,” against delivery to the Trustee as
custodian for DTC of (i) the Regulation S Global Securities representing all of
the Regulation S Securities for the respective accounts of the DTC participants
for Euroclear and Clearstream, Luxembourg and (ii) the Restricted Global
Securities representing all of the 144A Securities. The Company will make the
Regulation S Global Securities and the Restricted Global Securities available
for checking and packaging by the Initial Purchasers at the offices of Cahill
Gordon & Reindel LLP in New York, New York, or at such other place as the
Representatives may designate, at least 24 hours prior to the Closing Date.
Section 4.Offering by the Initial Purchasers. The Initial Purchasers propose to
make an offering of the Securities at the price and upon the terms set forth in
the Pricing Disclosure Package and the Final Memorandum as soon as practicable
after this Agreement is entered into and as in the judgment of the Initial
Purchasers is advisable.
Section 5.Covenants of the Company and the Guarantors. The Company and each of
the Guarantors, jointly and severally, covenant and agree with each of the
Initial Purchasers as follows:
(a)    Until the later of (i) the completion of the distribution of the
Securities by the Initial Purchasers and (ii) the Closing Date, the Company will
not amend or supplement the Pricing Disclosure Package and the Final Memorandum
or otherwise distribute or refer to any written communication (as defined under
Rule 405 of the Act) that constitutes an offer to sell or a solicitation of an
offer to buy the Securities (other than the Pricing Disclosure Package, the Road
Show Slides and the Final Memorandum) or file any report with the Commission
under the Exchange Act unless the Representatives shall previously have been
advised and furnished a copy for a reasonable period of time prior to the
proposed amendment, supplement or report and as to which the Representatives
shall have given their consent, which consent shall not be unreasonably
conditioned, delayed or withheld. The Company will promptly, upon the reasonable
request of the Initial Purchasers or counsel for the Initial Purchasers, make
any amendments or supplements to the Pricing Disclosure Package and the Final
Memorandum that may be necessary or advisable in connection with the resale of
the Securities by the Initial Purchasers.
(b)    The Company and each Guarantor will cooperate with the Initial Purchasers
in arranging for the qualification of the Securities for offering and sale under
the securities or “Blue Sky” laws of such jurisdictions as the Initial
Purchasers may designate and will continue such qualifications in effect for as
long as may be necessary to complete the resale of the Securities; provided,
however, that in connection therewith, none of the Company or any Guarantor
shall be



--------------------------------------------------------------------------------




required to qualify as a foreign corporation or other entity or to execute a
general consent to service of process in any jurisdiction or subject itself to
taxation in excess of a nominal dollar amount in any such jurisdiction where it
is not then so subject.
(c)    (i) If, at any time prior to the completion of the sale by the Initial
Purchasers of the Securities, any event occurs or information becomes known as a
result of which the Pricing Disclosure Package and the Final Memorandum as then
amended or supplemented would include any untrue statement of a material fact,
or omit to state a material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading, or if
for any other reason it is necessary at any time to amend or supplement the
Pricing Disclosure Package and the Final Memorandum to comply with applicable
law, the Company will promptly notify the Representatives thereof and will
prepare, at the expense of the Company, an amendment or supplement to the
Pricing Disclosure Package and the Final Memorandum that corrects such statement
or omission or effects such compliance and (ii) if at any time prior to the
Closing Date, (A) any event shall occur or condition shall exist as a result of
which the Pricing Disclosure Package as then amended or supplemented would
include any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading or any Issuer Written
Communication would conflict with the Pricing Disclosure Package as then amended
or supplemented, or (B) it is necessary to amend or supplement the Pricing
Disclosure Package so that any of the Pricing Disclosure Package or any Issuer
Written Communication will comply with applicable law, the Company will
immediately notify the Initial Purchasers thereof and forthwith prepare and,
subject to paragraph (a) above, furnish to the Initial Purchasers such
amendments or supplements to any of the Pricing Disclosure Package or any Issuer
Written Communication (it being understood that any such amendments or
supplements may take the form of an amended or supplemented Final Memorandum) as
may be necessary so that the statements in the Pricing Disclosure Package as so
amended or supplemented will not, in light of the circumstances under which they
were made, be misleading or so that any Issuer Written Communication will not
conflict with the Pricing Disclosure Package or so that the Pricing Disclosure
Package or any Issuer Written Communication as so amended or supplemented will
comply with applicable law.
(d)    The Company will, without charge, provide to the Initial Purchasers and
to counsel for the Initial Purchasers as many copies of the Pricing Disclosure
Package, any Issuer Written Communication and the Final Memorandum or any
amendment or supplement thereto as the Initial Purchasers may reasonably
request.
(e)    The Company will apply the net proceeds from the offering and sale of the
Securities as set forth under “Use of Proceeds” in the Pricing Disclosure
Package and the Final Memorandum.
(f)    For so long as any of the Securities remain outstanding, the Company will
furnish to the Initial Purchasers copies of all reports and other communications
(financial or otherwise) furnished by the Company to the Trustee or to the
holders of the Notes and, as soon as available, copies of any reports or
financial statements furnished to or filed by the Company with the Commission or
any national securities exchange on which any class of securities of the Company
may be listed; provided, however, that any such reports, financial statements or
other communications that are filed with the Commission and are generally
available to the public on the Commission’s website shall be deemed to have been
furnished to the Initial Purchasers.



--------------------------------------------------------------------------------




(g)    None of the Company or any of its Affiliates will sell, offer for sale or
solicit offers to buy or otherwise negotiate in respect of any “security” (as
defined in the Act) that could be integrated with the sale of the Securities in
a manner which would require the registration under the Act of the offer and
sale of the Securities.
(h)    None of the Company or any of its Affiliates will engage in any form of
general solicitation or general advertising (as those terms are used in
Regulation D) in connection with the offering of the Securities or in any manner
involving a public offering within the meaning of Section 4(a)(2) of the Act.
(i)    For so long as any of the Securities remain outstanding within the
meaning of Rule 144(a)(3) under the Act, the Company will make available at its
expense, upon request, to any holder of the Notes and any prospective purchasers
thereof the information specified in Rule 144A(d)(4) under the Act, unless the
Company is then subject to Section 13 or 15(d) of the Exchange Act.
(j)    The Company will use its best efforts to permit the Securities to be
eligible for clearance and settlement through DTC.
(k)    During the period beginning on the date hereof and continuing to the date
that is 60 days after the date of this Agreement, without the prior written
consent of Deutsche Bank Securities Inc., the Company will not directly or
indirectly, sell, offer, contract to sell or otherwise dispose of, except as
provided hereunder, any securities of the Company (or guaranteed by the Company)
that are substantially similar to the Securities.
(l)    As long as there are any Securities outstanding, the Company will not,
and will not permit any of its affiliates (as defined in Rule 144 under the Act)
to resell any of the Securities that have been reacquired by any of them, unless
upon such resale such Security will no longer be a “restricted security” as
defined in Rule 144.
(m)    In connection with Securities offered and sold in an offshore transaction
(as defined in Regulation S), the Company will not register any transfer of such
Securities not made in accordance with the provisions of Regulation S and will
not, except in accordance with the provisions of Regulation S, if applicable,
issue any such Securities in the form of definitive securities.


(n)    None of the Company or any of its Affiliates will engage in any directed
selling efforts (as that term is defined in Regulation S) with respect to the
Securities.


Section 6.Expenses. The Company and each of the Guarantors, jointly and
severally, agree to pay all costs and expenses incident to the performance of
their respective obligations under this Agreement, whether or not the
transactions contemplated herein are consummated or this Agreement is terminated
pursuant to Section 11 hereof, including all costs and expenses incident to (i)
the printing, word processing or other production of documents with respect to
the transactions contemplated hereby, including any costs of printing the
Pricing Disclosure Package and the Final Memorandum and any amendment or
supplement thereto, and any “Blue Sky” memoranda, (ii) all arrangements relating
to the delivery to the Initial Purchasers of copies of the foregoing documents,
(iii) the fees and disbursements of the counsel (including local and special
counsel), the accountants and any other experts or advisors retained by the
Company, (iv) preparation (including printing), authentication, issuance and
delivery to the Initial Purchasers of the Securities, (v) the qualification of
the Securities under state securities and “Blue Sky” laws, including filing fees
and reasonable fees and disbursements of counsel for the Initial Purchasers
relating thereto and in connection with the preparation of any “Blue Sky”
memoranda and any supplements thereto, up to $10,000,



--------------------------------------------------------------------------------




(vi) expenses in connection with the “roadshow” and any other meetings with
prospective investors in the Securities, all travel expenses of the Company’s
officers and employees and any other expenses (except expenses incurred by the
Initial Purchasers) in connection with attending or hosting meetings with
prospective purchasers of the Securities other than costs and expenses of any
private aircraft incurred by or on behalf of the Company in connection with the
roadshow which shall be shared equally among the Company (50% of such costs) and
the Initial Purchasers (50% of such costs, allocated at their discretion), and
expenses associated with any electronic road show (except expenses incurred by
the Initial Purchasers), (vii) fees and expenses of the Trustee, including fees
and expenses of counsel, (viii) any fees charged by investment rating agencies
for the rating of the Securities, (ix) any stamp or transfer taxes in connection
with the original issuance and sale of the Notes and (x) all other costs and
expenses incident to the performance by the Company and the Guarantors of their
respective obligations hereunder. If the sale of the Securities provided for
herein is not consummated because any condition to the obligations of the
Initial Purchasers set forth in Section 7 hereof is not satisfied, because this
Agreement is terminated pursuant to Section 11 hereof or because of any failure,
refusal or inability on the part of the Company or any Guarantor to perform
their respective obligations hereunder or to satisfy all conditions on its part
to be performed or satisfied hereunder, the Company and each of the Guarantors,
jointly and severally, agree to promptly reimburse the Initial Purchasers upon
demand for all out-of-pocket expenses (including reasonable fees, disbursements
and charges of Cahill Gordon & Reindel LLP, counsel for the Initial Purchasers)
that shall have been incurred by the Initial Purchasers in connection with the
proposed purchase and sale of the Securities.
Section 7.Conditions of the Initial Purchasers’ Obligations. The obligation of
the Initial Purchasers to purchase and pay for the Securities shall, in their
sole discretion, be subject to the satisfaction or waiver of the following
conditions on or prior to the Closing Date:
(a)    On the Closing Date, the Initial Purchasers shall have received opinion
letters, each in form and substance satisfactory to the Initial Purchasers and
(other than with respect to clause (i) below) substantially as set forth in
Exhibit A hereto, each dated as of the Closing Date and addressed to the Initial
Purchasers with respect to certain legal matters relating to this Agreement and
such other related matters as the Initial Purchasers may reasonably require, of
(i) Baker Botts L.L.P., counsel for the Company and the Guarantors, (ii) Gammage
& Burnham, PLC, special Arizona counsel for the Company and the Guarantors,
(iii) Otten Johnson Robinson Neff + Ragonetti PC, special Colorado counsel for
the Company and the Guarantors, (iv) Womble Bond Dickinson (US) LLP, special
Florida counsel and special Georgia counsel for the Company and the Guarantors,
(v) Spencer & Spencer, P.A., special North Carolina counsel for the Company and
the Guarantors, and (vi) Ryan, Swanson & Cleveland, PLLC, special Oregon counsel
and special Washington counsel for the Company and the Guarantors. In rendering
such opinions, such counsel shall have received and may rely upon such
certificates and other documents and information as they may reasonably request
to pass upon such matters.
(b)    On the Closing Date, the Initial Purchasers shall have received the
opinion, in form and substance satisfactory to the Initial Purchasers, dated as
of the Closing Date and addressed to the Initial Purchasers, of Cahill Gordon &
Reindel LLP, counsel for the Initial Purchasers, with respect to certain legal
matters relating to this Agreement and such other related matters as the Initial
Purchasers may reasonably require. In rendering such opinion, Cahill Gordon &
Reindel LLP shall have received and may rely upon such certificates and other
documents and information as it may reasonably request to pass upon such
matters.
(c)    On the date hereof, the Initial Purchasers shall have received from Ernst
& Young LLP a comfort letter dated the date hereof, in form and substance
satisfactory to counsel for the



--------------------------------------------------------------------------------




Initial Purchasers, with respect to the audited and any unaudited or pro forma
financial information included or incorporated by reference in the Pricing
Disclosure Package. On the Closing Date, the Initial Purchasers shall have
received from Ernst & Young LLP a comfort letter dated the Closing Date, in form
and substance satisfactory to counsel for the Initial Purchasers, which shall
refer to the comfort letter dated the date hereof and reaffirm or update, as of
a more recent date, the information stated in the comfort letter dated the date
hereof and similarly address the audited and any unaudited or pro forma
financial information included or incorporated by reference in the Final
Memorandum.
(d)    The Initial Purchasers shall have received, on the Closing Date, a
certificate dated the Closing Date in the form of Exhibit B hereto, from Charles
Merdian, Chief Financial Officer and Treasurer of the Company, with respect to
certain financial information contained in the Pricing Disclosure Package and
the Final Memorandum.
(e)    The representations and warranties of the Company and the Guarantors
contained in this Agreement shall be true and correct on and as of the Time of
Execution and on and as of the Closing Date as if made on and as of the Closing
Date; the statements of the Company’s officers made pursuant to any certificate
delivered in accordance with the provisions hereof shall be true and correct on
and as of the date made and on and as of the Closing Date; the Company and the
Guarantors shall have performed all covenants and agreements and satisfied all
conditions on their part to be performed or satisfied hereunder at or prior to
the Closing Date; and, except as described in the Pricing Disclosure Package and
the Final Memorandum (exclusive of any amendment or supplement thereto after the
date hereof), subsequent to the date of the most recent financial statements in
such Pricing Disclosure Package and the Final Memorandum, there shall have been
no event or development, and no information shall have become known, that,
individually or in the aggregate, has or would be reasonably likely to have a
Material Adverse Effect.
(f)    The sale of the Securities hereunder shall not be enjoined (temporarily
or permanently) on the Closing Date.
(g)    The Initial Purchasers shall have received a certificate of the Company,
dated the Closing Date, signed on behalf of the Company by its Chief Executive
Officer and the Chief Financial Officer, to the effect that:
(i)the representations and warranties of the Company and the Guarantors
contained in this Agreement are true and correct on and as of the Time of
Execution and on and as of the Closing Date, and the Company and the Guarantors
have performed all covenants and agreements and satisfied all conditions on
their part to be performed or satisfied hereunder at or prior to the Closing
Date;
(ii)at the Closing Date, since the date hereof or since the date of the most
recent financial statements in the Pricing Disclosure Package and the Final
Memorandum (exclusive of any amendment or supplement thereto after the date
hereof), no event or development has occurred, and no information has become
known, that, individually or in the aggregate, has or would be reasonably likely
to have a Material Adverse Effect; and
(iii)the sale of the Securities hereunder has not been enjoined (temporarily or
permanently).



--------------------------------------------------------------------------------




(h)The Company and the Guarantors shall have executed and delivered the Base
Indenture and the First Supplemental Indenture, each in form and substance
reasonably satisfactory to the Initial Purchasers, and the Initial Purchasers
shall have received executed copies thereof.
(i)The Company and the Guarantors shall have executed and delivered the
supplemental indenture to the indenture governing the Company’s 4.25%
Convertible Notes due 2019, in form and substance reasonably satisfactory to the
Initial Purchasers, and the Initial Purchasers shall have received a copy of an
executed original of such supplemental indenture.
(j)No registration under the Act of the Securities is required in connection
with the sale of the Securities to the Initial Purchasers as contemplated by
this Agreement and the Pricing Disclosure Package and the Final Memorandum or in
connection with the initial resale of the Securities by the Initial Purchasers
in accordance with Section 8 of this Agreement, and the Indenture is not
required to be qualified under the TIA, in each case assuming (i) (A) that the
purchasers who buy such Securities in the initial resale thereof are qualified
institutional buyers as defined in Rule 144A promulgated under the Act (“QIBs”)
or (B) that the offer or sale of the Securities is made in an offshore
transaction as defined in Regulation S, (ii) the accuracy of the representations
of the Company contained in this Agreement and of the Initial Purchasers in
Section 8 hereof regarding the absence of a general solicitation in connection
with the sale of such Securities to the Initial Purchasers and the initial
resale thereof and (iii) the due performance by the Initial Purchasers of the
agreements set forth in Section 8 hereof.
On or before the Closing Date, the Initial Purchasers and counsel for the
Initial Purchasers shall have received such further documents, opinions,
certificates, letters and schedules or instruments relating to the business,
corporate, legal and financial affairs of the Company and the Subsidiaries as
they shall have heretofore reasonably requested from the Company or the
Guarantors.
All such documents, opinions, certificates, letters, schedules or instruments
delivered pursuant to this Agreement will comply with the provisions hereof only
if they are reasonably satisfactory in all material respects to the Initial
Purchasers and counsel for the Initial Purchasers. The Company or any Guarantor,
as applicable, shall furnish to the Initial Purchasers such conformed copies of
such documents, opinions, certificates, letters, schedules and instruments in
such quantities as the Initial Purchasers shall reasonably request.
Section 8.Offering of Securities; Restrictions on Transfer.
(a)Each Initial Purchaser hereby represents and agrees with the Company (as to
itself only) that it has not and will not use, authorize use of, refer to, or
participate in the planning for use of, any written communication that
constitutes an offer to sell or the solicitation of an offer to buy the
Securities other than (i) the Road Show Slides, the Pricing Disclosure Package
and the Final Memorandum, (ii) a written communication that contains no “issuer
information” (as defined in Rule 433(h)(2) under the Act) that was not included
in the Pricing Disclosure Package or the Final Memorandum, (iii) any written
communication listed on Annex A or prepared pursuant to Section 5(c) above, (iv)
any written communication prepared by such Initial Purchaser and approved by the
Company in advance in writing or (v) any written communication relating to or
that contains the terms of the Securities and/or other information that was
included in the Pricing Disclosure Package or the Final Memorandum.
(b)Each Initial Purchaser hereby represents and agrees with the Company (as to
itself only) that (i) it has not and will not solicit offers for, or offer or
sell, the Securities by any form of



--------------------------------------------------------------------------------




general solicitation or general advertising (as those terms are used in
Regulation D) or in any manner involving a public offering within the meaning of
Section 4(a)(2) of the Act; (ii) it is a QIB and it will offer the Securities
for resale only upon the terms and conditions set forth in this Agreement and
the Offering Memorandum and (iii) it has and will solicit offers for the
Securities only from, and will offer the Securities only to (a) inside the
United States, persons whom the Initial Purchasers reasonably believe to be QIBs
or, if any such person is buying for one or more institutional accounts for
which such person is acting as fiduciary or agent, only when such person has
represented to the Initial Purchasers that each such account is a QIB, to whom
notice has been given that such sale or delivery is being made in reliance on
Rule 144A, and, in each case, in transactions under Rule 144A and (b) outside
the United States, persons other than U.S. persons (“non-U.S. purchasers,” which
terms shall include dealers or other professional fiduciaries in the United
States acting on a discretionary basis for non U.S. beneficial owners (other
than an estate or trust)); provided, however, that in the case of this clause
(b), in purchasing such Securities such persons are deemed to have represented
and agreed as provided under the caption “Notice to Investors” contained in the
Pricing Disclosure Package and the Final Memorandum.
(c)Each Initial Purchaser hereby represents and warrants (as to itself only)
with respect to sales outside the United States that (i) the Securities have not
been and will not be sold within the United States or to, or for the account or
benefit of, U.S. persons except in accordance with Regulation S or pursuant to
an exemption from the registration requirements of the Act; and (ii) it will
sell the Securities (a) as part of its distribution at any time and (b)
otherwise until 40 days after the later of the commencement of the offering and
the Closing Date, only in accordance with Rule 903 of Regulation S and,
accordingly, neither it nor any persons acting on its behalf have engaged or
will engage in any directed selling efforts (within the meaning of Regulation S)
with respect to the Securities, and any such persons have complied and will
comply with the offering restrictions requirement of Regulation S.
Section 9.Indemnification and Contribution.
(a)Each of the Company and the Guarantors, jointly and severally, agrees to
indemnify and hold harmless each Initial Purchaser, the directors, managers and
officers of each Initial Purchaser and each person, if any, who controls any
Initial Purchaser within the meaning of Section 15 of the Act or Section 20 of
the Exchange Act against any losses, claims, damages or liabilities, joint or
several, to which any Initial Purchaser or such controlling person may become
subject under the Act, the Exchange Act or otherwise, insofar as any such
losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based upon the following:
(i)any untrue statement or alleged untrue statement made by the Company or any
Guarantor in Section 2 hereof;
(ii)any untrue statement or alleged untrue statement of any material fact
contained in the Pricing Disclosure Package, any Issuer Written Communication or
Final Memorandum or any amendment or supplement thereto; or
(iii)the omission or alleged omission to state, in the Pricing Disclosure
Package, any Issuer Written Communication or the Final Memorandum or any
amendment or supplement thereto, a material fact required to be stated therein
or necessary to make the statements therein not misleading;



--------------------------------------------------------------------------------




and will reimburse, as incurred, the Initial Purchasers, the directors, managers
and officers of each Initial Purchaser and each such controlling person for any
reasonable legal or other expenses incurred by the Initial Purchasers, the
directors, managers and officers of each Initial Purchaser or such controlling
person in connection with investigating, defending against or appearing as a
third-party witness in connection with any such loss, claim, damage, liability
or action; provided, however, that the Company and each of the Guarantors will
not be liable in any such case to the extent that any such loss, claim, damage,
or liability arises out of or is based upon any untrue statement or alleged
untrue statement or omission or alleged omission made in the Pricing Disclosure
Package or Final Memorandum or any amendment or supplement thereto in reliance
upon and in conformity with written information concerning the Initial
Purchasers furnished to the Company by the Initial Purchasers through the
Representatives specifically for use therein, it being understood and agreed
that the only such information furnished by or on behalf of any Initial
Purchaser consists of the information described as such in Section 13 hereof.
The indemnity provided for in this Section 9 will be in addition to any
liability that the Company may otherwise have to the indemnified parties. The
Company and the Guarantors shall not be liable under this Section 9 for any
settlement of any claim or action effected without their prior written consent,
which shall not be unreasonably withheld, conditioned or delayed.
(b)Each Initial Purchaser, severally and not jointly, agrees to indemnify and
hold harmless the Company, the Guarantors and their respective directors,
managers, officers and each person, if any, who controls the Company and the
Guarantors within the meaning of Section 15 of the Act or Section 20 of the
Exchange Act against any losses, claims, damages or liabilities to which the
Company, the Guarantors or any such director, officer or controlling person may
become subject under the Act, the Exchange Act or otherwise, insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based upon (i) any untrue statement or alleged untrue statement of any
material fact contained in the Pricing Disclosure Package or Final Memorandum or
any amendment or supplement thereto, or (ii) the omission or the alleged
omission to state therein a material fact required to be stated in the Pricing
Disclosure Package or Final Memorandum or any amendment or supplement thereto,
or necessary to make the statements therein not misleading, in each case to the
extent, but only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission was made in reliance upon and in
conformity with written information concerning such Initial Purchaser, furnished
to the Company by the Initial Purchasers through the Representatives
specifically for use therein, it being understood and agreed that the only such
information furnished by or on behalf of any Initial Purchaser consists of the
information described as such in Section 13 hereof; and subject to the
limitation set forth immediately preceding this clause, will reimburse, as
incurred, any reasonable legal or other expenses incurred by the Company or the
Guarantors or any such director, officer or controlling person in connection
with investigating or defending against or appearing as a third party witness in
connection with any such loss, claim, damage, liability or action in respect
thereof. The indemnity provided for in this Section 9 will be in addition to any
liability that the Initial Purchasers may otherwise have to the indemnified
parties. The Initial Purchasers shall not be liable under this Section 9 for any
settlement of any claim or action effected without their consent, which shall
not be unreasonably withheld, conditioned or delayed.
(c)Promptly after receipt by an indemnified party under this Section 9 of notice
of the commencement of any action for which such indemnified party is entitled
to indemnification under this Section 9, such indemnified party will, if a claim
in respect thereof is to be made against the indemnifying party under this
Section 9, notify the indemnifying party of the commencement thereof in writing;
but the omission to so notify the indemnifying party (i) will not relieve it
from any liability



--------------------------------------------------------------------------------




under paragraph (a) or (b) above unless and to the extent such failure results
in the forfeiture by the indemnifying party of substantial rights and defenses
and (ii) will not, in any event, relieve the indemnifying party from any
obligations to any indemnified party other than the indemnification obligation
provided in paragraphs (a) and (b) above. In case any such action is brought
against any indemnified party, and it notifies the indemnifying party of the
commencement thereof, the indemnifying party will be entitled to participate
therein and, to the extent that it may wish, jointly with any other indemnifying
party similarly notified, to assume the defense thereof, with counsel (including
local counsel, if appropriate) reasonably satisfactory to such indemnified
party; provided, however, that if (i) the use of counsel (including local
counsel, if appropriate) chosen by the indemnifying party to represent the
indemnified party would present such counsel with a conflict of interest, (ii)
the actual or potential defendants in, or targets of, any such action include
both the indemnified party and the indemnifying party and the indemnified party
shall have reasonably concluded that there may be one or more legal defenses
available to it and/or other indemnified parties that are different from or
additional to those available to the indemnifying party, or (iii) the
indemnifying party shall not have employed counsel reasonably satisfactory to
the indemnified party to represent the indemnified party within a reasonable
time after receipt by the indemnifying party of notice of the institution of
such action, then, in each such case, the indemnifying party shall not have the
right to direct the defense of such action on behalf of such indemnified party
or parties and such indemnified party or parties shall have the right to select
separate counsel (including local counsel, if appropriate) to defend such action
on behalf of such indemnified party or parties. After notice from the
indemnifying party to such indemnified party of its election so to assume the
defense thereof and approval by such indemnified party of counsel appointed to
defend such action, the indemnifying party will not be liable to such
indemnified party under this Section 9 for any legal or other expenses, other
than reasonable costs of investigation, subsequently incurred by such
indemnified party in connection with the defense thereof, unless (i) the
indemnified party shall have employed separate counsel in accordance with the
proviso to the immediately preceding sentence (it being understood, however,
that in connection with such action the indemnifying party shall not be liable
for the expenses of more than one separate counsel (in addition to not more than
one local counsel, if appropriate) in any one action or separate but
substantially similar actions in the same jurisdiction arising out of the same
general allegations or circumstances, designated by the Initial Purchasers in
the case of paragraph (a) of this Section 9 or the Company or the Guarantors in
the case of paragraph (b) of this Section 9, representing the indemnified
parties under such paragraph (a) or paragraph (b), as the case may be, who are
parties to such action or actions) or (ii) the indemnifying party has authorized
in writing the employment of counsel for the indemnified party at the expense of
the indemnifying party. All fees and expenses reimbursed pursuant to this
paragraph (c) shall be reimbursed as they are incurred. After such notice from
the indemnifying party to such indemnified party, the indemnifying party will
not be liable for the costs and expenses of any settlement of such action
effected by such indemnified party without the prior written consent of the
indemnifying party (which consent shall not be unreasonably withheld,
conditioned or delayed), unless such indemnified party waived in writing its
rights under this Section 9, in which case the indemnified party may effect such
a settlement without such consent. No indemnifying party shall, without the
prior written consent of the indemnified party, effect any settlement or
compromise of any pending or threatened proceeding in respect of which any
indemnified party is or could have been a party, or indemnity could have been
sought hereunder by any indemnified party, unless such settlement (A) includes
an unconditional written release of the indemnified party, in form and substance
reasonably satisfactory to the indemnified party, from all liability on claims
that are the subject matter of such proceeding and (B) does not include any
statement as to an admission of fault, culpability or failure to act by or on
behalf of any indemnified party.



--------------------------------------------------------------------------------




(d)In circumstances in which the indemnity agreement provided for in the
preceding paragraphs of this Section 9 is unavailable to, or insufficient to
hold harmless, an indemnified party in respect of any losses, claims, damages or
liabilities (or actions in respect thereof), each indemnifying party, in order
to provide for just and equitable contribution, shall contribute to the amount
paid or payable by such indemnified party as a result of such losses, claims,
damages or liabilities (or actions in respect thereof) in such proportion as is
appropriate to reflect (i) the relative benefits received by the indemnifying
party or parties on the one hand and the indemnified party on the other from the
offering of the Securities or (ii) if the allocation provided by the foregoing
clause (i) is not permitted by applicable law, not only such relative benefits
but also the relative fault of the indemnifying party or parties on the one hand
and the indemnified party on the other in connection with the statements or
omissions or alleged statements or omissions that resulted in such losses,
claims, damages or liabilities (or actions in respect thereof). The relative
benefits received by the Company and the Guarantors on the one hand and any
Initial Purchaser on the other shall be deemed to be in the same proportion as
the total proceeds from the offering (before deducting expenses) received by the
Company and the Guarantors bear to the total discounts and commissions received
by such Initial Purchaser. The relative fault of the parties shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission or alleged omission to state a
material fact relates to information supplied by the Company and the Guarantors
on the one hand, or such Initial Purchaser on the other, the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission or alleged statement or omission, and any other
equitable considerations appropriate in the circumstances. The Company, the
Guarantors and the Initial Purchasers agree that it would not be equitable if
the amount of such contribution were determined by pro rata or per capita
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to in the first sentence of this paragraph
(d). Notwithstanding any other provision of this paragraph (d), no Initial
Purchaser shall be obligated to make contributions hereunder that in the
aggregate exceed the total discounts, commissions and other compensation
received by such Initial Purchaser under this Agreement, less the aggregate
amount of any damages that such Initial Purchaser has otherwise been required to
pay by reason of the untrue or alleged untrue statements or the omissions or
alleged omissions to state a material fact, and no person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Act) shall be
entitled to contribution from any person who was not guilty of such fraudulent
misrepresentation. For purposes of this paragraph (d), each person, if any, who
controls an Initial Purchaser within the meaning of Section 15 of the Act or
Section 20 of the Exchange Act shall have the same rights to contribution as the
Initial Purchasers, and each director of the Company or any Guarantor, each
officer of the Company or any Guarantor and each person, if any, who controls
the Company or any Guarantor within the meaning of Section 15 of the Act or
Section 20 of the Exchange Act, shall have the same rights to contribution as
the Company and the Guarantors.
Section 10.Survival Clause. The respective representations, warranties,
agreements, covenants, indemnities and other statements of the Company, the
Guarantors and their respective officers and the Initial Purchasers set forth in
this Agreement or made by or on behalf of them pursuant to this Agreement shall
remain in full force and effect, regardless of (i) any investigation made by or
on behalf of the Company, the Guarantors or any of their respective officers,
managers or directors, the Initial Purchasers or any of their respective
officers, managers or directors or any controlling person referred to in Section
9 hereof and (ii) delivery of and payment for the Securities. The respective
agreements, covenants, indemnities and other statements set forth in Sections 6,
9, 10, 15 and 16 hereof shall remain in full force and effect, regardless of any
termination or cancellation of this Agreement.



--------------------------------------------------------------------------------




Section 11.Termination.
(a)This Agreement may be terminated in the sole discretion of the Initial
Purchasers by notice to the Company given prior to the Closing Date in the event
that the Company or any of the Guarantors shall have failed, refused or been
unable to perform all obligations and satisfy all conditions on its part to be
performed or satisfied hereunder at or prior thereto or, if at or prior to the
Closing Date,
(i)there shall have been, in the sole judgment of the Initial Purchasers, any
event or development that, individually or in the aggregate, has or could be
reasonably likely to have a Material Adverse Effect (including without
limitation a change in control of the Company or its Subsidiaries), except in
each case as described in the Pricing Disclosure Package and the Final
Memorandum (exclusive of any amendment or supplement thereto);
(ii)trading in securities of the Company or in securities generally on the New
York Stock Exchange or the NASDAQ Global Select Market or by the Commission
shall have been suspended or materially limited or minimum or maximum prices
shall have been established on any such exchange or market;
(iii)a banking moratorium shall have been declared by New York or United States
authorities or a material disruption in commercial banking or securities
settlement or clearance services in the United States;
(iv)there shall have been (A) an outbreak or escalation of hostilities between
the United States and any foreign power, (B) an outbreak or escalation of any
other insurrection or armed conflict involving the United States or any other
national or international calamity or emergency or (C) any material change in
the financial markets of the United States, which, in the case of (A), (B) or
(C) above and in the sole judgment of the Initial Purchasers, makes it
impracticable or inadvisable to proceed with the offering or the delivery of the
Securities as contemplated by the Pricing Disclosure Package and the Final
Memorandum; or
(v)any securities of the Company shall have been downgraded by any nationally
recognized statistical rating organization or any such organization shall have
publicly announced that it has under surveillance or review, or has changed its
outlook with respect to, its ratings of any securities of the Company (other
than an announcement with positive implications of a possible upgrading).
(b)Termination of this Agreement pursuant to this Section 11 shall be without
liability of any party to any other party except as provided in Section 10
hereof.
Section 12.Defaulting Initial Purchaser.
(a)If, on the Closing Date, any Initial Purchaser defaults on its obligation to
purchase the Securities that it has agreed to purchase hereunder on such date,
the non-defaulting Initial Purchasers may in their discretion arrange for the
purchase of such Securities by other persons satisfactory to the Company on the
terms contained in this Agreement. If, within 36 hours after any such default by
any Initial Purchaser, the non-defaulting Initial Purchasers do not arrange for
the purchase of such Securities, then the Company shall be entitled to a further
period of 36 hours within which to procure other persons satisfactory to the
non-defaulting Initial Purchasers to purchase such



--------------------------------------------------------------------------------




Securities on such terms. If other persons become obligated or agree to purchase
the Notes of a defaulting Initial Purchaser, either the non‑defaulting Initial
Purchasers or the Company may postpone the Closing Date for up to five full
business days in order to effect any changes that in the opinion of counsel for
the Company or counsel for the Initial Purchasers may be necessary in the
Pricing Disclosure Package, the Final Memorandum or in any other document or
arrangement, and the Company agrees to promptly prepare any amendment or
supplement to the Pricing Disclosure Package or the Final Memorandum that
effects any such changes. As used in this Agreement, the term “Initial
Purchaser” includes, for all purposes of this Agreement unless the context
otherwise requires, any person not listed in Schedule 1 attached hereto that,
pursuant to this Section 12, purchases Securities that a defaulting Initial
Purchaser agreed but failed to purchase.
(b)If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph (a)
above, the aggregate principal amount of such Securities that remains
unpurchased on the Closing Date does not exceed one-eleventh of the aggregate
principal amount of the Securities to be purchased on such date, then the
Company shall have the right to require each non-defaulting Initial Purchaser to
purchase the principal amount of the Securities that such Initial Purchaser
agreed to purchase hereunder on such date plus such Initial Purchaser’s pro rata
share (based on the principal amount of the Securities that such Initial
Purchaser agreed to purchase on such date) of the Securities of such defaulting
Initial Purchaser or Initial Purchasers for which such arrangements have not
been made.
(c)If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph (a)
above, the aggregate principal amount of such Securities that remains
unpurchased on the Closing Date exceeds one-eleventh of the aggregate principal
amount of the Securities to be purchased on such date, or if the Company shall
not exercise the right described in paragraph (b) above, then this Agreement
shall terminate without liability on the part of the non-defaulting Initial
Purchasers. Any termination of this Agreement pursuant to this Section 12 shall
be without liability on the part of the Company, except that the Company will
continue to be liable for the payment of expenses as set forth in Section 6
hereof and except that the provisions of Section 9 hereof shall not terminate
and shall remain in effect.
(d)Nothing contained herein shall relieve a defaulting Initial Purchaser of any
liability it may have to the Company or any non-defaulting Initial Purchaser for
damages caused by its default.
Section 13.Information Supplied by the Initial Purchasers. The statements set
forth in the fourth paragraph of the “Plan of Distribution” section and the
third sentence of the “Plan of Distribution—New Issue of Notes” section in the
Preliminary Memorandum and the Final Memorandum (to the extent such statements
relate to the Initial Purchasers) constitute the only information furnished by
the Initial Purchasers to the Company for the purposes of Sections 2(a) and 9
hereof.
Section 14.Notices. All communications hereunder shall be in writing and (a) if
sent to the Initial Purchasers, shall be mailed or delivered to Deutsche Bank
Securities Inc., 60 Wall Street, New York, New York 10005, Attention: Leveraged
Debt Capital Markets, Second Floor, fax: (212) 797-4877, with a copy to the
attention of the General Counsel, 36th Floor, facsimile: (646) 374-1071; and
Wells Fargo Securities, LLC, 301 S. College St., 6th Floor, Charlotte, North
Carolina 28288, Attention: Transaction Management, facsimile: (704) 383-9165
(with such facsimile to be confirmed by telephone to (704) 715-0541); and (b) if
sent to the Company, shall be mailed or delivered to the Company at LGI Homes,
Inc.,



--------------------------------------------------------------------------------




1450 Lake Robbins Drive, Suite 430, The Woodlands, Texas 77380, Attention:
General Counsel, facsimile: (281) 210-2601.
All such notices and communications shall be deemed to have been duly given:
when delivered by hand, if personally delivered; five business days after being
deposited in the mail, postage prepaid, if mailed; and one business day after
being timely delivered to a next-day air courier.
Section 15.Successors. This Agreement shall inure to the benefit of and be
binding upon the Initial Purchasers, the Company and the Guarantors and their
respective successors and legal representatives, and nothing expressed or
mentioned in this Agreement is intended or shall be construed to give any other
person any legal or equitable right, remedy or claim under or in respect of this
Agreement, or any provisions herein contained; this Agreement and all conditions
and provisions hereof being intended to be and being for the sole and exclusive
benefit of such persons and for the benefit of no other person except that (i)
the indemnities of the Company and the Guarantors contained in Section 9 hereof
shall also be for the benefit of the directors, managers and officers of the
Initial Purchasers, their respective officers and any person or persons who
control the Initial Purchasers within the meaning of Section 15 of the Act or
Section 20 of the Exchange Act and (ii) the indemnities of the Initial
Purchasers contained in Section 9 hereof shall also be for the benefit of the
directors, managers and officers of the Company and the Guarantors and any
person or persons who control the Company and the Guarantors within the meaning
of Section 15 of the Act or Section 20 of the Exchange Act. No purchaser of
Securities from the Initial Purchasers will be deemed a successor because of
such purchase.
Section 16.Authority of the Representatives. Any action by the Initial
Purchasers hereunder may be taken by the Representatives on behalf of the
Initial Purchasers, and any such action taken by the Representatives shall be
binding upon the Initial Purchasers.
Section 17.Partial Unenforceability. The invalidity or unenforceability of any
section, paragraph or provision of this Agreement shall not affect the validity
or enforceability of any other section, paragraph or provision hereof. If any
section, paragraph or provision of this Agreement is for any reason determined
to be invalid or unenforceable, there shall be deemed to be made such minor
changes (and only such minor changes) as are necessary to make it valid and
enforceable.
Section 18.APPLICABLE LAW. THE VALIDITY AND INTERPRETATION OF THIS AGREEMENT,
AND THE TERMS AND CONDITIONS SET FORTH HEREIN SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
MADE AND TO BE PERFORMED WHOLLY THEREIN, WITHOUT GIVING EFFECT TO ANY PROVISIONS
THEREOF RELATING TO CONFLICTS OF LAW.
Section 19.Submission to Jurisdiction. Each of the parties hereto submits to the
non-exclusive jurisdiction of the Federal and state courts in the Borough of
Manhattan in The City of New York in any suit or proceeding arising out of or
relating to this Agreement or the transactions contemplated hereby,
unconditionally waives any objection to the laying of venue of any such suit or
proceeding in such courts and irrevocably and unconditionally waives and agrees
not to plead or claim that any such suit or proceeding in any such court has
been brought in an inconvenient forum.
Section 20.No Advisory or Fiduciary Responsibility. Each of the Company and the
Guarantors acknowledges and agrees that (i) the purchase and sale of the
Securities pursuant to this Agreement is an arm’s-length commercial transaction
between the Company and each Guarantor, on the one hand, and the Initial
Purchasers, on the other, (ii) in connection therewith and with the process
leading to such transaction, each Initial Purchaser is acting solely as a
principal and not the agent or fiduciary of the Company



--------------------------------------------------------------------------------




or any Guarantor, (iii) no Initial Purchaser (other than Builder Advisor Group
LLC) has assumed an advisory or fiduciary responsibility in favor of the Company
or any Guarantor with respect to the offering contemplated hereby or the process
leading thereto (irrespective of whether such Initial Purchaser has advised or
is currently advising the Company or any Guarantor on other matters) or any
other obligation to the Company or any Guarantor except the obligations
expressly set forth in this Agreement and (iv) each of the Company and the
Guarantors has consulted its own legal and financial advisors to the extent it
deemed appropriate. The Company agrees that it will not claim that any Initial
Purchaser (other than Builder Advisor Group LLC) has rendered advisory services
of any nature or respect, or owes a fiduciary or similar duty to the Company or
any Guarantor, in connection with such transaction or the process leading
thereto.
Section 21.General Provisions. This Agreement constitutes the entire agreement
of the parties to this Agreement and supersedes all prior written or oral and
all contemporaneous oral agreements, understandings and negotiations with
respect to the subject matter hereof. This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument.
Delivery of an executed counterpart of a signature page to this Agreement by
telecopier, facsimile or other electronic transmission (i.e., a “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart thereof. This
Agreement may not be amended or modified unless in writing by all of the parties
hereto, and no condition herein (express or implied) may be waived unless waived
in writing by each party whom the condition is meant to benefit. The section
headings herein are for the convenience of the parties only and shall not affect
the construction or interpretation of this Agreement.


[Signature pages follow]



--------------------------------------------------------------------------------




If the foregoing correctly sets forth our understanding, please indicate your
acceptance thereof in the space provided below for that purpose, whereupon this
letter shall constitute a binding agreement between the Company, the Guarantors
and the Initial Purchasers.


                        
Very truly yours,
 
 
LGI Homes, Inc.
 
 
 
 
By:
/s/ Eric Lipar
Name:
Eric Lipar
Title:
Chief Executive Officer

                        
GUARANTORS:
 
 
LGI HOMES GROUP, LLC
 
 
By:
/s/ Eric Lipar
Name:
Eric Lipar
Title:
Manager

                        
RIVERCHASE ESTATES PARTNERS, LLC
 
 
By:
LGI Homes Group, LLC,
 
its Sole Member
 
 
By:
/s/ Eric Lipar
Name:
Eric Lipar
Title:
Manager











[Signature Page to Purchase Agreement]





--------------------------------------------------------------------------------




LGI HOMES-TEXAS, LLC
LGI HOMES - E SAN ANTONIO, LLC
LGI HOMES - FLORIDA, LLC
LGI HOMES CORPORATE, LLC
LGI HOMES AZ SALES, LLC
LGI HOMES - NC, LLC
LGI HOMES - SC, LLC
LGI HOMES - TENNESSEE, LLC
LGI HOMES - WASHINGTON, LLC
LGI HOMES AZ CONSTRUCTION, LLC
LGI HOMES - ARIZONA, LLC
LGI HOMES - GEORGIA, LLC
LGI HOMES - NEW MEXICO, LLC
LGI HOMES NM CONSTRUCTION, LLC
LGI HOMES - COLORADO, LLC
LGI HOMES - OREGON, LLC
LGI CROWLEY LAND PARTNERS, LLC
LUCKEY RANCH PARTNERS, LLC
LGI HOMES SERVICES, LLC
LGI HOMES - ALABAMA, LLC
LGI HOMES - MINNESOTA, LLC
LGI HOMES - OKLAHOMA, LLC
LGI LIVING, LLC
LGI HOMES - CALIFORNIA, LLC
LGI HOMES - MARYLAND, LLC
LGI HOMES - VIRGINIA, LLC
LGI HOMES - WEST VIRGINIA, LLC
LGI HOMES - WISCONSIN, LLC
LGI LEASING, LLC

By:
LGI Homes Group, LLC,
 
its Manager
 
 
By:
/s/ Eric Lipar
Name:
Eric Lipar
Title:
Manager







[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------






LGI HOMES - NEVADA, LLC
 
 
 
 
By:
/s/ Christopher M. Kelly
Name:
Christopher M. Kelly
Title:
Manager









































[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------




The foregoing Agreement is hereby confirmed
and accepted as of the date first above written.
DEUTSCHE BANK SECURITIES INC.
 
 
 
 
By:
/s/ Denise Chow
Name:
Denise Chow
Title:
Director
 
 
 
 
By:
/s/ Alvin Varughese
Name:
Alvin Varughese
Title:
Director

On behalf of itself and as Representative of the several Initial Purchasers






























[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------




WELLS FARGO SECURITIES, LLC
 
 
 
 
By:
/s/ Todd Schanzlin
Name:
Todd Schanzlin
Title:
Managing Director

On behalf of itself and as Representative of the several Initial Purchasers






































[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------




SCHEDULE 1


Initial Purchaser
Principal Amount of Notes


Deutsche Bank Securities Inc.
$
135,000,000


Wells Fargo Securities, LLC
$
90,000,000


Fifth Third Securities, Inc.
$
18,000,000


BBVA Securities Inc.
$
9,000,000


Builder Advisor Group, LLC1
$
30,000,000


U.S. Bancorp Investments, Inc.
$
9,000,000


Woodrock Securities, LP
$
9,000,000


Total
$
300,000,000



    






___________________________


1Builder Advisor Group, LLC is included in the above table solely for purposes
of determining the fee allocated from the gross spread. The actual purchase of
Securities ratably applies to the other Initial Purchasers.




Schedule 1-1

--------------------------------------------------------------------------------




SCHEDULE 2-1


Subsidiaries of the Company
1.
LGI HOMES GROUP, LLC, a Texas limited liability company

2.
LGI HOMES - PRESIDENTIAL GLEN, LLC, a Texas limited liability company

3.
LGI HOMES - QUAIL RUN, LLC, a Texas limited liability company

4.
LGI HOMES - FW, LLC, a Texas limited liability company

5.
LGI HOMES - SAN TAN HEIGHTS, LLC, an Arizona limited liability company

6.
LGI HOMES - TEXAS, LLC, a Texas limited liability company

7.
LGI HOMES - DECKER OAKS, LLC, a Texas limited liability company

8.
LGI HOMES AZ CONSTRUCTION, LLC, an Arizona limited liability company

9.
LGI HOMES - WOODLAND CREEK, LLC, a Texas limited liability company

10.
LGI HOMES - LAKES OF MAGNOLIA, LLC, a Texas limited liability company

11.
LGI HOMES - SALTGRASS, LLC, a Texas limited liability company

12.
LGI HOMES - STEWARTS FOREST, LLC, a Texas limited liability company

13.
LGI HOMES - GLENNWILDE, LLC, an Arizona limited liability company

14.
LGI HOMES - E SAN ANTONIO, LLC, a Texas limited liability company

15.
LGI HOMES - WINDMILL FARMS, LLC, a Texas limited liability company

16.
LGI HOMES - ARIZONA, LLC, an Arizona limited liability company

17.
LGI HOMES - FLORIDA, LLC, a Florida limited liability company

18.
LGI HOMES - GEORGIA, LLC, a Georgia limited liability company

19.
LGI HOMES - MAPLE LEAF, LLC, a Texas limited liability company

20.
LGI HOMES AVONDALE, LLC, a Georgia limited liability company

21.
LGI HOMES - SHALE CREEK, LLC, a Texas limited liability company

22.
LGI HOMES - STERLING LAKES PARTNERS, LLC, a Texas limited liability company

23.
LGI CROWLEY LAND PARTNERS, LLC, a Texas limited liability company

24.
LGI HOMES - MAPLE PARK, LLC, a Georgia limited liability company

25.
LGI HOMES - SUNRISE MEADOW, LLC, a Texas limited liability company

26.
LGI HOMES CORPORATE, LLC, a Texas limited liability company

27.
LGI HOMES SERVICES, LLC, a Texas limited liability company

28.
LGI HOMES AZ SALES, LLC, an Arizona limited liability company

29.
LGI HOMES - NEW MEXICO, LLC, a New Mexico limited liability company

30.
LGI HOMES NM CONSTRUCTION, LLC, a New Mexico limited liability company

31.
LGI HOMES - LUCKEY RANCH, LLC, a Delaware limited liability company

32.
LGI HOMES - WEST MEADOWS, LLC, a Delaware limited liability company

33.
LGI HOMES - SONTERRA, LLC, a Delaware limited liability company

34.
LGI HOMES - BLUE HILLS, LLC, an Arizona limited liability company

35.
LGI HOMES - KRENSON WOODS, LLC, a Delaware limited liability company

36.
LGI HOMES - NORTHPOINTE, LLC, a Delaware limited liability company

37.
LGI HOMES - OAK HOLLOW PHASE 6, LLC, a Delaware limited liability company

38.
LUCKEY RANCH PARTNERS, LLC, a Delaware limited liability company

39.
LGI HOMES - MALLARD CROSSING, LLC, a Delaware limited liability company

40.
LGI HOMES - OAK HOLLOW, LLC, a Delaware limited liability company

41.
LGI HOMES - SALTGRASS CROSSING, LLC, a Delaware limited liability company

42.
LGI HOMES - CANYON CROSSING, LLC, a Texas limited liability company

43.
LGI HOMES - DEER CREEK, LLC, a Texas limited liability company

44.
LGI HOMES II, LLC, a Texas limited liability company

45.
RIVERCHASE ESTATES PARTNERS, LLC, a South Carolina limited liability company

46.
LGI HOMES - COLORADO, LLC, a Colorado limited liability company

47.
LGI HOMES - NC, LLC, a North Carolina limited liability company



Schedule 2-1-1

--------------------------------------------------------------------------------



SCHEDULE 2-1


48.
LGI HOMES - SC, LLC, a South Carolina limited liability company

49.
LGI HOMES - TENNESSEE, LLC, a Tennessee limited liability company

50.
LGI HOMES - WASHINGTON, LLC, a Washington limited liability company

51.
LGI HOMES - OREGON, LLC, an Oregon limited liability company

52.
LGI HOMES - ALABAMA, LLC, an Alabama limited liability company

53.
LGI HOMES - MINNESOTA, LLC, a Minnesota limited liability company

54.
LGI HOMES - NEVADA, LLC, a Nevada limited liability company

55.
LGI HOMES - OKLAHOMA, LLC, an Oklahoma limited liability company

56.
LGI LIVING, LLC, a Texas limited liability company

57.
LGI HOMES - CALIFORNIA, LLC, a California limited liability company

58.
LGI HOMES - MARYLAND, LLC, a Maryland limited liability company

59.
LGI HOMES - VIRGINIA, LLC, a Virginia limited liability company

60.
LGI HOMES - WEST VIRGINIA, LLC, a West Virginia limited liability company

61.
LGI HOMES - WISCONSIN, LLC, a Wisconsin limited liability company

62.
LGI LEASING, LLC, a Texas limited liability company

63.
LGI HOMES REALTY, LLC, a Georgia limited liability company

64.
LGI REALTY - CALIFORNIA, INC., a California corporation

65.
LGI REALTY - MINNESOTA, LLC, a Minnesota limited liability company

66.
LGI REALTY - OKLAHOMA, LLC, an Oklahoma limited liability company

67.
LGI REALTY - WASHINGTON, LLC, a Washington limited liability company





Schedule 2-1-2

--------------------------------------------------------------------------------




SCHEDULE 2-2


Significant Subsidiaries of the Company
1.
LGI HOMES GROUP, LLC, a Texas limited liability company

2.
LGI HOMES-TEXAS, LLC, a Texas limited liability company

3.
LGI HOMES - FLORIDA, LLC, a Florida limited liability company

4.
LUCKEY RANCH PARTNERS, LLC, a Delaware limited liability company

5.
LGI HOMES - COLORADO, LLC, a Colorado limited liability company





Schedule 2-2-1

--------------------------------------------------------------------------------




SCHEDULE 2-3


Guarantors


1.
LGI HOMES GROUP, LLC, a Texas limited liability company

2.
LGI HOMES-TEXAS, LLC, a Texas limited liability company

3.
LGI HOMES AZ CONSTRUCTION, LLC, an Arizona limited liability company

4.
LGI HOMES - E SAN ANTONIO, LLC, a Texas limited liability company

5.
LGI HOMES - ARIZONA, LLC, an Arizona limited liability company

6.
LGI HOMES - FLORIDA, LLC, a Florida limited liability company

7.
LGI HOMES - GEORGIA, LLC, a Georgia limited liability company

8.
LGI CROWLEY LAND PARTNERS, LLC, a Texas limited liability company

9.
LGI HOMES CORPORATE, LLC, a Texas limited liability company

10.
LGI HOMES SERVICES, LLC, a Texas limited liability company

11.
LGI HOMES AZ SALES, LLC, an Arizona limited liability company

12.
LGI HOMES - NEW MEXICO, LLC, a New Mexico limited liability company

13.
LGI HOMES NM CONSTRUCTION, LLC, a New Mexico limited liability company

14.
LUCKEY RANCH PARTNERS, LLC, a Delaware limited liability company

15.
RIVERCHASE ESTATES PARTNERS, LLC, a South Carolina limited liability company

16.
LGI HOMES - COLORADO, LLC, a Colorado limited liability company

17.
LGI HOMES - NC, LLC, a North Carolina limited liability company

18.
LGI HOMES - SC, LLC, a South Carolina limited liability company

19.
LGI HOMES - TENNESSEE, LLC, a Tennessee limited liability company

20.
LGI HOMES - WASHINGTON, LLC, a Washington limited liability company

21.
LGI HOMES - OREGON, LLC, an Oregon limited liability company

22.
LGI HOMES - ALABAMA, LLC, an Alabama limited liability company

23.
LGI HOMES - MINNESOTA, LLC, a Minnesota limited liability company

24.
LGI HOMES - NEVADA, LLC, a Nevada limited liability company

25.
LGI HOMES - OKLAHOMA, LLC, an Oklahoma limited liability company

26.
LGI LIVING, LLC, a Texas limited liability company

27.
LGI HOMES - CALIFORNIA, LLC, a California limited liability company

28.
LGI HOMES - MARYLAND, LLC, a Maryland limited liability company

29.
LGI HOMES - VIRGINIA, LLC, a Virginia limited liability company

30.
LGI HOMES - WEST VIRGINIA, LLC, a West Virginia limited liability company

31.
LGI HOMES - WISCONSIN, LLC, a Wisconsin limited liability company

32.
LGI LEASING, LLC, a Texas limited liability company





Schedule 2-3-1

--------------------------------------------------------------------------------


ANNEX A


1.    Pricing Supplement, dated June 28, 2018, a copy of which is attached
hereto as Annex A-1.




Annex A

--------------------------------------------------------------------------------




ANNEX A-1


Pricing Supplement
See attached.


Annex A-1

--------------------------------------------------------------------------------






Pricing Supplement dated June 28, 2018 to the
Preliminary Offering Memorandum dated June 21, 2018


$300,000,000
LGI Homes, Inc.


6.875% Senior Notes due 2026


This Pricing Supplement is qualified in its entirety by reference to the
Preliminary Offering Memorandum. The information in this Pricing Supplement
supplements the Preliminary Offering Memorandum and supersedes the information
in the Preliminary Offering Memorandum to the extent inconsistent with the
information in the Preliminary Offering Memorandum.
The Senior Notes have not been, and will not be, registered under the Securities
Act of 1933, as amended (the “Securities Act”), or any securities laws of any
state. The Senior Notes are being offered only (1) to persons reasonably
believed to be “qualified institutional buyers” as defined in Rule 144A under
the Securities Act and (2) outside the United States to non-U.S. persons in
compliance with Regulation S under the Securities Act.
Unless otherwise indicated, terms used but not defined herein have the meaning
assigned to such terms in the Preliminary Offering Memorandum.
Aggregate Principal Amount:
$300,000,000, which represents a decrease of $100,000,000 from the amount set
forth in the Preliminary Offering Memorandum
Title of Securities:
6.875% Senior Notes due 2026 (the “Senior Notes”)
Final Maturity Date:
July 15, 2026
Issue Price:
99.239%, plus accrued interest, if any, from and including July 6, 2018
Coupon:
7%
Yield Per Annum:
7%
Reference Treasury:
1.625% UST due May 15, 2026
Spread Over Reference Treasury:
416 bps
Interest Payment Dates:
January 15 and July 15
Record Dates:
January 1 and July 1 of each year
First Interest Payment Date:
January 15, 2019





--------------------------------------------------------------------------------




Optional Redemption:
At any time prior to July 15, 2021, the Issuer may on one or more occasions
redeem all or a part of the Senior Notes, upon not less than 30 nor more than 60
days’ prior notice, at a redemption price equal to 100% of the principal amount
of the Senior Notes redeemed plus the Applicable Premium as of, plus accrued and
unpaid interest to, but excluding, the redemption date.
On and after July 15, 2021, the Issuer may redeem the Senior Notes, in whole or
in part, upon not less than 30 nor more than 60 days’ prior notice, at the
redemption prices (expressed as percentages of principal amount of the Senior
Notes to be redeemed) set forth below, plus accrued and unpaid interest thereon
to, but excluding, the applicable redemption date, if redeemed during the
twelve-month period beginning on July 15 of each of the years indicated below:
 
Date
Senior Notes Percentage
 
2021
103.438%
 
2022
101.719%
 
2023 and thereafter
100.000%
Optional Redemption with Equity Proceeds:
At any time prior to July 15, 2021, the Issuer may on one or more occasions
redeem up to 35% of the original aggregate principal amount of the Senior Notes
(which includes any Additional Notes issued prior to such redemption date) at a
redemption price equal to 106.875% of the aggregate principal amount of the
Senior Notes redeemed, plus accrued and unpaid interest to, but excluding, the
redemption date with the proceeds from any Equity Offering; provided, that at
least 65% of the original aggregate principal amount of the Senior Notes
originally issued under the indenture (including any Additional Notes) remains
outstanding immediately thereafter; provided, further, that notice of such
redemption shall have been given within 90 days after the date of the related
Equity Offering.
Change of Control:
101%
 
Joint Book-Running Managers:
Deutsche Bank Securities Inc.
Wells Fargo Securities, LLC
Fifth Third Securities Inc.
 
Co-Managers:
BBVA Securities Inc.
Builder Advisor Group, LLC
U.S. Bancorp Investments, Inc.
Woodrock Securities, LP
 
 
 
 
Trade Date:
June 28, 2018





--------------------------------------------------------------------------------




Settlement Date:
July 6, 2018 (T+5)
We expect that delivery of the Senior Notes will be made to investors on or
about July 6, 2018, which will be the fifth business day following the date
hereof (such settlement being referred to as T+5). Under Rule 15c6-1 of the
Exchange Act, as amended, trades in the secondary market generally are required
to settle in two business days unless the parties to any such trade expressly
agree otherwise. Accordingly, purchasers who wish to trade the Senior Notes on
the date hereof or the next two succeeding business days will be required, by
virtue of the fact that the Senior Notes initially will settle in T+5 to specify
an alternate settlement arrangement at the time of any such trade to prevent
failed settlement and should consult their own advisors.
Distribution:
144A and Regulation S with no registration rights
CUSIP/ISIN Numbers:
144A CUSIP: 50187T AE6
144A ISIN: US50187TAE64
Regulation S CUSIP: U5286J AA7
Regulation S ISIN: USU5286JAA70



Certain Changes to the Preliminary Offering Memorandum:
Decrease in Aggregate Principal Amount of Notes Offered Hereby:
The offering size contemplated by the Preliminary Offering Memorandum shall be
decreased by $100,000,000 from $400,000,000 to $300,000,000 (the “Notes
Downsize”). In connection with the Notes Downsize, the Preliminary Offering
Memorandum will be updated to reflect, among other things, the repayment of
$100,000,000 less under the revolving credit facility (and other information is
deemed to have changed to the extent affected thereby).
The following changes are made to the “Description of Notes” section:
•
Clause (1) under “Limitation on Additional Indebtedness” is hereby amended to
delete the stricken text and to add the underlined bolded text as follows: “the
incurrence by the Company or any Guarantor (and the Guarantee thereof by the
Company or any such Guarantor) of Indebtedness (including Refinancing
Indebtedness) under one or more Credit Facilities in an aggregate principal
amount outstanding under this clause (1) (with letters of credit being deemed to
have a principal amount equal to the maximum potential liability of the Company
and its Restricted Subsidiaries thereunder) not to exceed the greater of $450.0
550.0 million and 40 50% of Consolidated Tangible Assets;”

•
Clause (16) under “Limitation on Additional Indebtedness” is hereby amended to
delete the stricken text and to add the underlined bolded text as follows: “the
guarantee by the Company





--------------------------------------------------------------------------------




or any Restricted Subsidiary in respect of Indebtedness incurred by Joint
Ventures in an aggregate amount outstanding under this clause (16) not to exceed
the greater of $50.0 40.0 million and 5.0 4.0% of Consolidated Tangible Assets
at the time of incurrence; and”
•
Clause (14) in the definition of “Permitted Investments” is hereby amended to
delete “the Designation of a Subsidiary as an Unrestricted Subsidiary in
accordance with the fourth paragraph of the covenant described under “-Certain
Covenants-Limitations on Designation of Unrestricted Subsidiaries”;” and replace
such deletion with the insertion of “[reserved];”

The following paragraph is added to the end of the subsection entitled “Other
Relationships” in the “Plan of Distribution” section:
“Pursuant to a services agreement for consulting and advisory services provided
to us in connection with this offering, Builder Advisor Group, LLC will receive
(i) its proportionate share of the total initial purchaser discounts and
commissions based on the allocation set forth in the table above and (ii)
reimbursement of customary fees and expenses.”
The information presented in the Preliminary Offering Memorandum is deemed to
have changed to the extent affected by the changes described herein.
This material is confidential and is for your information only and is not
intended to be used by anyone other than you.  This information does not purport
to be a complete description of these securities or the offering.  Please refer
to the Preliminary Offering Memorandum for a complete description.
This communication is being distributed in the United States solely to persons
reasonably believed to be qualified institutional buyers, as defined in Rule
144A under the Securities Act and outside the United States solely to non-U.S.
persons as defined under Regulation S in accordance with the applicable
provisions of Regulation S.
This communication does not constitute an offer to sell or a solicitation of an
offer to buy the Senior Notes or any other security and shall not constitute an
offer, solicitation or sale in any state or jurisdiction in which, or to any
persons to whom, such an offer, solicitation or sale would be unlawful. Any
offers of the Senior Notes will be made only by means of a private offering
memorandum.
Any disclaimer or other notice that may appear below is not applicable to this
communication and should be disregarded.  Such disclaimer or notice was
automatically generated as a result of this communication being sent by
Bloomberg or another email system.






--------------------------------------------------------------------------------




EXHIBIT A


Form of
OPINION OF LOCAL COUNSEL
1.    Each guarantor organized in the state[s] of [State] (the “Guarantors”) is
validly existing under the laws of the State and is in good standing in the
State, and, according to its [Organizational Documents], has the corporate or
other applicable power and authority to execute and deliver and perform its
obligations under the Purchase Agreement and the Indenture.
2.    The Guarantees to be issued by the Guarantors in connection with the
issuance of the Notes have been duly authorized for issuance and sale pursuant
to the Purchase Agreement and the Indenture and the performance by each
Guarantor of its obligations thereunder have been duly authorized by all
necessary corporate or limited liability company (as applicable) action on the
part of each Guarantor.
3.    The execution, delivery and performance of each of the Purchase Agreement
and the Indenture to be entered into by the Guarantors and the transactions
contemplated thereby are within each Guarantor’s corporate or other applicable
power and have been duly authorized by all necessary action on the part of such
Guarantor.
4.    Each of the Base Indenture and the Supplemental Indenture has been duly
authorized, executed and delivered by the Guarantors.
5.    The Purchase Agreement has been duly authorized, executed and delivered by
the Guarantor.
6.    The execution, delivery and performance of each of the Purchase Agreement,
the Indenture and the Guarantees and consummation of the transactions
contemplated thereby (a) will not violate the Organization Documents of any
Guarantor organized in the State and (b) will not violate any law, statute, rule
or regulation of the State or any judgment, decree or order of any governmental
authority of the State known to us to be applicable to any Guarantor.
7.    No consent, approval, authorization or other order of, or registration or
filing with, any court or other governmental authority or agency, is required
for each Guarantor’s execution, delivery and performance of the Purchase
Agreement, the Indenture and the Guarantees and the consummation of the
transactions contemplated thereby, except as required under the Securities Act,
applicable state securities or blue sky laws.




Exhibit A-1

--------------------------------------------------------------------------------




EXHIBIT B




Form of
Chief Financial Officer’s Certificate


July 6, 2018
The undersigned, Charles Merdian, Chief Financial Officer and Treasurer of LGI
Homes, Inc., a Delaware corporation (the “Company”), does hereby certify, in his
capacity as Chief Financial Officer and Treasurer and not in a personal
capacity, pursuant to Section 7(d) of that certain Purchase Agreement, dated
June 28, 2018 (the “Purchase Agreement”), by and among the Company, the
subsidiaries of the Company listed in Schedule 2-3 thereto and Deutsche Bank
Securities Inc. and Wells Fargo Securities, LLC, on behalf of themselves and as
representatives (the “Representatives”) of the several Initial Purchasers listed
in Schedule 1 thereto, that:
1.    the undersigned is the duly elected, qualified and acting Chief Financial
Officer and Treasurer of the Company and is knowledgeable with respect to the
internal accounting records and internal accounting practices, policies,
procedures and controls of the Company and its subsidiaries and has
responsibility for financial and accounting matters with respect to the Company
and its subsidiaries;
2.    the undersigned or persons under his supervision have reviewed each of the
numbers identified by the Representatives attached hereto as Exhibit A; and
3.    the undersigned has read the Company’s financial statements, books,
records or schedules or analyses derived therefrom that the undersigned has
deemed necessary to make the certifications set forth herein and nothing has
come to the undersigned’s attention that causes him to believe that as of the
Time of Execution the circled information in Exhibit A hereto was not true,
correct and accurate in all material respects and as of its date and as of the
date hereof the circled information in Exhibit B hereto is not true, correct and
accurate in all material respects.
Capitalized terms used but not defined herein have the meanings ascribed to such
terms in the Purchase Agreement.
[The remainder of this page is intentionally left blank]


Exhibit B-1

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, I have hereunto set my hand as of the date first written
above.
 
Name:
Charles Merdian
Title:
Chief Financial Officer and Treasurer









Exhibit B-2